EXECUTION COPY
EXHIBIT 10.2
PREFERRED STOCK PURCHASE AGREEMENT
among
NUVASIVE, INC.,
PROGENTIX ORTHOBIOLOGY, B.V.
and
The Sellers listed on Schedule A attached hereto
January 13, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                              Page
 
                        1.     SALE AND TRANSFER OF THE INITIAL SHARES     2  
 
                       
 
    1.1     Sale and Transfer of the Initial Shares     2  
 
    1.2     Closing of the Purchase of the Initial Shares     2  
 
    1.3     Notary     2  
 
                        2.     REPRESENTATIONS AND WARRANTIES OF THE SELLERS
WITH RESPECT TO THE SELLER SHARES     3  
 
                       
 
    2.1     Authority; Execution and Delivery; Enforceability     3  
 
    2.2     Non-Contravention     3  
 
    2.3     Title to Seller Shares     3  
 
    2.4     Consents and Approvals     4  
 
    2.5     Litigation and Claims     4  
 
    2.6     No Finder     4  
 
                        3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY    
4  
 
                       
 
    3.1     Organization and Good Standing     4  
 
    3.2     Authority; No Conflict     5  
 
    3.3     Capitalization     6  
 
    3.4     Financial Statements     6  
 
    3.5     Books and Records     6  
 
    3.6     Title to Properties; Encumbrances     7  
 
    3.7     Condition and Sufficiency of Assets     7  
 
    3.8     Accounts Receivable     8  
 
    3.9     Inventory     8  
 
    3.10     No Undisclosed Liabilities     8  
 
    3.11     Taxes     8  
 
    3.12     No Material Adverse Change     10  
 
    3.13     Pensions     10  
 
    3.14     Legal Proceedings; Orders     10  
 
    3.15     Absence of Certain Changes and Events     11  
 
    3.16     Contracts; No Defaults     12  
 
    3.17     Insurance     14  
 
    3.18     Environmental Matters     16  
 
    3.19     Employees     17  
 
    3.20     Intellectual Property     17  
 
    3.21     Certain Payments     21  
 
    3.22     Authorizations; Regulatory Compliance     21  
 
    3.23     Products; Product Liability     23  
 
    3.24     Customers and Suppliers     23  
 
    3.25     Capital Expenditures     24  
 
    3.26     Relationships with Affiliates     24  
 
    3.27     Brokers     24  
 
    3.28     Disclosure     24  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                              Page
 
                        4.     REPRESENTATIONS AND WARRANTIES OF PURCHASER    
24  
 
                       
 
    4.1     Organization and Good Standing     24  
 
    4.2     Authority; No Conflict     25  
 
    4.3     Certain Proceedings     25  
 
    4.4     Brokers     26  
 
    4.5     No Other Representations     26  
 
                        5.     CONDUCT OF BUSINESS DURING THE OPTION PERIOD    
26  
 
 
 
    5.1     Conduct of Business of the Company     26  
 
    5.2     Clinical Trials     29  
 
    5.3     FDA Approval Matters     29  
 
    5.4     Payment of Taxes, Etc     30  
 
                       
6.
    ADDITIONAL AGREEMENTS     30  
 
 
 
    6.1     Access to Properties and Information     30  
 
    6.2     Notification of Certain Matters     30  
 
    6.3     Confidentiality; Publicity     30  
 
    6.4     Use of Proceeds from the Facility     31  
 
    6.5     Monthly and Quarterly Statements     31  
 
    6.6     Audits     31  
 
    6.7     Recapitalization     31  
 
                        7.     INDEMNIFICATION; REMEDIES     31  
 
                       
 
    7.1     Survival; Right to Indemnification Not Affected by Knowledge     31
 
 
    7.2     Indemnification and Payment of Damages by Sellers     32  
 
    7.3     Indemnification and Payment of Damages by Purchaser     33  
 
    7.4     Limitations on Indemnification     33  
 
    7.5     Procedure for Indemnification—Third Party Claims     34  
 
    7.6     Procedure for Indemnification—Other Claims     35  
 
    7.7     Remedies Exclusive     35  
 
                        8.     CLOSING DELIVERABLES     35  
 
                       
 
    8.1     Closing Deliverables of the Company     35  
 
    8.2     Closing Deliverables of the Purchaser     37  
 
    8.3     Closing Deliverables of the Parties     38  
 
                        9.     GENERAL PROVISIONS     38  
 
                       
 
    9.1     Expenses     38  
 
    9.2     Notices     38  
 
    9.3     Jurisdiction; Service of Process     39  
 
    9.4     Dispute Resolution     39  
 
    9.5     Waiver     40  
 
    9.6     Entire Agreement and Modification     41  
 
    9.7     Assignments, Successors, and No Third-Party Rights     41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                              Page
 
 
 
    9.8     Release of Claims     41  
 
    9.9     Severability     41  
 
    9.10     Section Headings, Construction     42  
 
    9.11     Time of Essence     42  
 
    9.12     Governing Law     42  
 
    9.13     Counterparts     42  
 
                        10.   DEFINITIONS       42  
 
                              Index of Other Defined Terms:     52  

-iii- 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule A
  Sellers Schedule
 
   
Exhibit A
  Option Purchase Agreement
Exhibit B
  Facility Agreement
Exhibit C
  Amended Articles of Association
Exhibit D
  Notarial Deed
Exhibit E
  Form of Proprietary Inventions Agreement
Exhibit F
  Opinion of Counsel
Exhibit G
  Distribution Agreement
Exhibit H
  Revos License Agreement
Exhibit I
  Pledge Agreement
Exhibit J
  Shareholders’ Agreement
Exhibit K
  Founders’ Non-competition Agreement (Bruijn)
Exhibit L
  Founders’ Non-competition Agreement (Blitterswijk)
Exhibit M
  Investor Non-competition Agreement

-iv-



--------------------------------------------------------------------------------



 



PREFERRED STOCK PURCHASE AGREEMENT
     THIS PREFERRED STOCK PURCHASE AGREEMENT (“Agreement”) is made as of
January 13, 2009 (the “Effective Date”), by and among NuVasive, Inc., a Delaware
corporation (“Purchaser”), Progentix Orthobiology B.V., a company organized
under the laws of the Netherlands (the “Company”), and the shareholders of the
Company as set forth on Schedule A attached hereto (each a “Seller,” and
collectively, the “Sellers,” and along with the Company, the “Seller Parties”).
RECITALS
     The Sellers desire to sell, and Purchaser desires to purchase, 7,200
ordinary shares, €1.00 par value per share, and 1,600 cumulative preference
shares, €1.00 par value per share, of the Company, for an aggregate purchase
price of $10,000,000, which shares represent, immediately after such issuance,
forty percent (40%) of the outstanding capital stock of the Company on a
fully-diluted basis (the “Initial Shares”).
     Purchaser and the Seller Parties have entered into an Option Purchase
Agreement, dated as of the date hereof, in the form attached hereto as Exhibit A
(the “Option Purchase Agreement”), pursuant to which, and subject to certain
exceptions set forth therein, (i) Purchaser may elect, in its sole discretion,
to cause the Sellers to sell to Purchaser the remaining issued and outstanding
shares of the capital stock of the Company held by the Sellers (the “Remaining
Shares,” and along with the Initial Shares, the “Seller Shares”) upon delivery
of a Purchase Election Notice (as defined therein) to the Sellers’
Representative (as defined in the Option Purchase Agreement) at any time between
the second anniversary of the date of the Option Purchase Agreement and the
fourth anniversary thereof (the “Call Option Period”), and (ii) Purchaser shall
be obligated to purchase from the Sellers all of the Remaining Shares in the
event (A) the Sellers’ Representative (as defined in the Option Purchase
Agreement) delivers a Milestone Completion Notice (as defined therein) to
Purchaser at any time between the date of the Option Purchase Agreement and the
second anniversary thereof (the “Put Option Period”) or (B) Purchaser’s *** (as
defined in the Option Purchase Agreement) is greater than *** at any time during
the Call Option Period. Any purchase of the Remaining Shares by the Purchaser
pursuant to the Option Purchase Agreement shall be referred to herein as an
“Acquisition.” The period from the date of the Option Agreement through the
expiration of the Call Option Period shall be referred to herein as the “Option
Period.”
     In connection with this Agreement and the Option Purchase Agreement,
Purchaser has entered into a Facility Agreement with the Company, dated as of
the date hereof, in the form attached hereto as Exhibit B (the “Facility
Agreement”) pursuant to which Purchaser is lending up to $5,000,000 to the
Company.
     In connection with this Agreement and the Option Purchase Agreement,
pursuant to a notarial deed of amendment to the Company’s Articles of
Association in the form attached hereto as Exhibit C (the “Amended Articles”),
which includes among other things, the creation
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



of cumulative preference shares A (the “Series A Preferred Stock”) and
cumulative preference shares B (the “Series B Preferred Stock”), and pursuant to
the execution of the notarial deed with respect to the Amended Articles, (i) the
cumulative preference shares held by the Sellers shall be converted into shares
of Series A Preferred Stock, and (ii) the Initial Shares purchased by Purchaser
pursuant to the terms herein shall be converted into shares of Series B
Preferred Stock, such that Purchaser will own shares of the Series B Preferred
Stock, representing, immediately after such issuance, forty percent (40%) of the
outstanding capital stock of the Company on a fully-diluted basis (the
“Recapitalization”). The Company has filed a declaration of no-objection with
the Dutch Ministry of Justice with respect to the Amended Articles.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. SALE AND TRANSFER OF THE INITIAL SHARES.
     1.1 Sale and Transfer of the Initial Shares.
          (a) On the Closing Date (as defined below), subject to the conditions
set forth in this Section 1, Purchaser or its designee shall purchase, and the
Sellers shall sell and issue to Purchaser, the Initial Shares for the aggregate
purchase price of $10,000,000 (the “Purchase Price”) as set forth on Schedule A
attached hereto. At the Closing (as defined below), Purchaser shall transfer
(i) an amount of cash (in United States dollars of immediately available funds)
equal to the Purchase Price minus the Seller Funded Expenses (the “Upfront
Payment”) to the third party account of the Notary in accordance with the
instructions in the Notary Instruction Letter, and (ii) on behalf of the
Sellers, the amounts set forth on the Estimated Closing Certificate to the
persons listed therein.. Prior to the transfer of the Initial Shares, the Notary
shall hold the Upfront Payment on behalf of Purchaser. After the transfer of the
Initial Shares, the Notary shall hold the Upfront Payment on behalf of the
Sellers. As soon as possible after the Closing, but in any event within one
(1) Business Day of the Closing Date, the Notary shall pay to the Sellers an
amount equal to the Upfront Payment, pursuant to the allocation set forth on
Schedule A attached hereto (the “Pro Rata Allocation”)
          (b) The parties acknowledge and agree that the aggregate fair market
value of the Initial Shares as of the Closing Date is equal to the Purchase
Price for the Initial Shares, and the parties agree to file all Tax Returns in a
manner consistent with this sentence and not to take any Tax position
inconsistent with this sentence.
     1.2 Closing of the Purchase of the Initial Shares. The closing of the
purchase and sale of the Initial Shares (the “Closing”) shall take place at the
offices of DLA Piper Nederland N.V., ‘Meerparc’, Amstelveenseweg 638, 1081 JJ
Amsterdam, the Netherlands, as soon as practicable, or at such other time, date
and place as are mutually agreed upon by the Company and Purchaser (the “Closing
Date”). At the Closing, the Notary shall execute the deed of transfer of the
Initial Shares through the notarial deed in the form substantially attached
hereto as Exhibit D. Immediately thereafter, the Notary shall transfer the
Upfront Payment to the Sellers, all in accordance with the instruction letter
from the Notary.

2



--------------------------------------------------------------------------------



 



     1.3 Notary. The Seller Parties are aware that the Notary is a civil law
notary working at DLA Piper Nederland N.V., the firm that advises Purchaser in
respect of the matters set out in this Agreement. With reference to the Code of
Conduct (Verordening beroeps- en gedragsregels) established by the Royal
Notarial Professional Organization (Koninklijke Notariële Beroepsorganisatie),
parties hereby acknowledge and confirm that (i) the Notary shall execute any and
all deeds related to the Closing Documents; and (ii) Purchaser is assisted and
represented by DLA Piper Nederland N.V. in relation to the Closing Documents and
any other agreements that may be concluded, or disputes that may arise, in
connection therewith.
2. REPRESENTATIONS AND WARRANTIES OF THE SELLERS WITH RESPECT TO THE SELLER
SHARES
     Each Seller, severally but not jointly, hereby represents and warrants to
Purchaser as to such Seller and the Seller Shares owned by such Seller, as of
the Effective Date and as of the Closing Date, as set forth below. Each
exception to such representations and warranties set forth in the Seller Parties
Disclosure Schedule is identified by reference to, or has been grouped under a
heading referring to, a specific section of this Agreement, and the disclosures
in any section or subsection of the Seller Parties Disclosure Schedule shall
qualify other sections and subsections in this Agreement to the extent it is
reasonably apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
     2.1 Authority; Execution and Delivery; Enforceability. Each Seller has full
power, authority and capacity to execute and deliver this Agreement and to
perform such Seller’s respective obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Seller and constitutes the legal, valid and binding obligation
of such Seller enforceable against such Seller in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
     2.2 Non-Contravention. The execution and delivery of this Agreement by such
Seller does not, and the consummation of the transactions contemplated hereby
and compliance with the terms hereof, will not (or would not with the giving of
notice or the passage of time):
          (a) constitute a default under or a violation or breach (with or
without notice) of, result in the acceleration of any obligation under, any
provision of any contract or other instrument to which such Seller is a party or
result in the termination or revocation of any authorization held by such Seller
or the Company necessary to the ownership of the Seller Shares or the operation
of the business of the Company;
          (b) violate any Order or any Legal Requirement affecting such Seller;
or
          (c) result in the creation of any Encumbrance on the Seller Shares.
     2.3 Title to Seller Shares. Each Seller is and will be on the Closing Date
the holder and beneficial owner of the Seller Shares owned by such Seller. The
Seller Shares owned by such Seller as of the Effective Date are as set forth on
Part 2.3 of the Seller Parties Disclosure Schedule. Each Seller has good and
valid title to the Seller Shares owned by such Seller as set forth on Part 2.3
of the Seller Parties Disclosure Schedule, free and clear of all Encumbrances.

3



--------------------------------------------------------------------------------



 



At the Closing, each Seller will transfer legal and beneficial, good and valid
title to each of the Initial Shares owned by such Seller, free and clear of all
Encumbrances. No Seller is currently bound by any contract, agreement,
arrangement, commitment or understanding (written or oral) with, and has not
granted any option or right currently in effect or which would arise after the
Effective Date, any Person other than Purchaser with respect to the acquisition
of any of Initial Shares.
     2.4 Consents and Approvals. Except as set forth in the Seller Parties
Disclosure Schedule, no consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Governmental
Body, and no consent, approval, waiver or other similar authorization of any
other Person (including, without limitation, any Person who is a party to a
Contract binding on or affecting the Company or any Subsidiary), is required to
be obtained by or on behalf of such Sellers as a result of, or in connection
with, or as a condition of the lawful execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby.
     2.5 Litigation and Claims. There is no Action pending or, to the Knowledge
of such Seller, Threatened, against or affecting such Seller that could
reasonably be expected to affect such Seller’s ability to consummate the
transactions contemplated hereby.
     2.6 No Finder. Except as set forth in the Seller Parties Disclosure
Schedule, neither such Seller nor any party acting on such Seller’s behalf has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated hereby, and the
Company will not be liable or obligated in any way whatsoever with respect to
any such fee or commission.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to Purchaser, as of the
Effective Date and as of the Closing Date, as set forth below. Each exception to
such representations and warranties set forth in the Seller Parties Disclosure
Schedule is identified by reference to, or has been grouped under a heading
referring to, a specific section of this Agreement, and the disclosures in any
section or subsection of the Seller Parties Disclosure Schedule shall qualify
other sections and subsections in this Agreement to the extent it is reasonably
apparent from a reading of the disclosure that such disclosure is applicable to
such other sections and subsections.
     3.1 Organization and Good Standing.
          (a) Part 3.1 of the Seller Parties Disclosure Schedule contains a
complete and accurate list for the Company of its name, its jurisdiction of
incorporation, other jurisdictions in which it is authorized to do business, and
its capitalization (including the identity of each stockholder and the number of
shares held by each). The Company is a corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under Applicable
Contracts. The Company is a private company with limited liability duly
qualified to do business as a foreign corporation and is in good standing under
the

4



--------------------------------------------------------------------------------



 



laws of each state or other jurisdiction in which either the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such qualification, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.
          (b) The Company made available to Purchaser in the Data Room copies of
the Organizational Documents of the Company, as currently in effect.
     3.2 Authority; No Conflict.
          (a) The Closing Documents to which the Company is a party have been
authorized by the board of directors (“Board of Directors”) of the Company and,
to the extent required, by the shareholders of the Company. Upon the execution
and delivery by the Company of such Closing Documents, such Closing Documents
will constitute the legal, valid, and binding obligations of the Company,
enforceable against it in accordance with their respective terms, subject to
bankruptcy and other similar Legal Requirements of general applicability
relating to or affecting creditor’s rights and to general equity principles. The
execution and delivery of such Closing Documents by the Company and the
performance of the Contemplated Transactions by it does not conflict with any
provision of the Organizational Documents of the Company.
          (b) Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):
               (i) contravene, conflict with, or result in a violation of
(A) any provision of the Organizational Documents of the Company, or (B) any
resolution adopted by the board of directors or the shareholders of the Company;
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or any Order to which the Company, or any of the assets
owned or used by the Company, may be subject;
               (iii) contravene, conflict with, or result in a violation of any
of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate, or modify, any Governmental
Authorization that is held by the Company or that otherwise relates to the
business of, or any of the assets owned or used by, the Company;
               (iv) cause the Company to become subject to, or to become liable
for the payment of, any Tax;
               (v) cause any of the assets owned by the Company to be reassessed
or revalued by any taxing authority or other Governmental Body;
               (vi) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to

5



--------------------------------------------------------------------------------



 



accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Applicable Contract; or
               (vii) result in the imposition or creation of any Encumbrance
upon or with respect to any of the assets owned or used by the Company, other
than Permitted Encumbrances.
Except as set forth in Part 3.2 of the Disclosure Schedule the Company is not
nor will it be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.
     3.3 Capitalization. As of immediately prior to the Closing (without giving
effect to the Recapitalization), the authorized equity securities of the Company
consist of 60,000 ordinary shares, par value €1 per share, of which 18,000
shares are issued and outstanding and 30,000 cumulative preference shares, par
value €1 per share, of which 4,000 shares are issued and outstanding. No shares
or classes of the Company’s capital are reserved for issuance. No reference to
any purported Encumbrance appears in the shareholders’ register of the Company.
All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid. Except as set forth in
Part 3.3 of the Seller Parties Disclosure Schedule, there are no Contracts
relating to the issuance, sale, transfer or voting of any issued or issuable
equity securities or other securities (including, but not limited, to any
options, stock appreciation rights, warrants or other instruments or securities
exercisable or exchangeable for, or convertible into, equity securities) of the
Company. None of the outstanding equity securities or other securities of the
Company was issued in violation of any Legal Requirement. The Company does not
own, nor does it have any Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. The Company does not have any Subsidiaries.
     3.4 Financial Statements. The Company has made available to Purchaser in
the Data Room the unaudited balance sheet of the Company and the related
unaudited statements of income, changes in stockholders’ equity, and cash flow
balance sheet of the Company as of December 31, 2008 (the “Balance Sheet”) and
the related unaudited statements of income, changes in shareholders’ equity, and
cash flow for the twelve (12) months then ended (collectively, the “Financial
Statements”), including in each case the notes thereto (except that the
unaudited Financial Statements may not contain all required footnotes and the
interim Financial Statements are subject to year-end adjustments). The Financial
Statements fairly present in all material respects the financial condition and
the results of operations, changes in stockholders’ equity, and cash flow of the
Company as at the respective dates of and for the periods referred to in the
Financial Statements. The Financial Statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such Financial Statements.
No financial statements of any Person other than the Company are required to be
included in the consolidated financial statements of the Company.
     3.5 Books and Records. The books and records of the Company, all of which
have been made available to Purchaser in the Data Room, are complete and correct
in all material

6



--------------------------------------------------------------------------------



 



respects and have been maintained in accordance with sound business practices in
the Netherlands, including the maintenance of an adequate system of internal
controls. The minute books of the Company contain materially accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Board of Directors and the Supervisory Board of Directors of
the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.
     3.6 Title to Properties; Encumbrances. The Company does not currently own,
nor has it ever owned (a) any real property, (b) any leasehold interests or
(c) any buildings, plants, structures and/or equipment. Part 3.6 of the Seller
Parties Disclosure Schedule contains a complete and accurate list of all (A) the
Assets that the Company purports to own, including all of the properties and
assets reflected in the Balance Sheet (except for assets held under capitalized
leases disclosed or not required to be disclosed in Part 3.6 of the Seller
Parties Disclosure Schedule and personal property sold since the date of the
Balance Sheet, as the case may be, in the Ordinary Course of Business), and
(B) all of the properties and assets purchased or otherwise acquired by the
Company since the date of the Balance Sheet (except for personal property
acquired and sold since the date of the Balance Sheet in the Ordinary Course of
Business and consistent with past practice), which subsequently purchased or
acquired properties and assets (other than inventory and short-term investments)
are listed in Part 3.6 of the Seller Parties Disclosure Schedule. The Company is
the sole owner and has good and marketable title (or leasehold title, as the
case may be) to the Assets free and clear of all Encumbrances, and the Assets
reflected in the Balance Sheet are free and clear of all Encumbrances and are
not, in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except, with respect to all such properties and assets, (i) mortgages or
security interests shown on the Balance Sheet as securing specified liabilities
or obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, (ii) mortgages or
security interests incurred in connection with the purchase of property or
assets after the date of the Balance Sheet (such mortgages and security
interests being limited to the property or assets so acquired), with respect to
which no default (or event that, with notice or lapse of time or both, would
constitute a default) exists, (iii) liens for current taxes not yet due, and
(iv) Encumbrances pursuant to the Pledge Agreement (as defined below) or the
Facility Agreement and (v) Encumbrances incurred in the Ordinary Course of the
Business, consistent with past practice, or created by the express provisions of
the Contracts, each of the type identified on Part 3.6 of the Seller Parties
Disclosure Schedule (together, the “Permitted Encumbrances”). All such assets
are suitable for the uses to which they are being put or have been put in the
Ordinary Course of Business and are in good working order, ordinary wear and
tear excepted.
     3.7 Condition and Sufficiency of Assets. Except as set forth on Part 3.7 of
the Seller Parties Disclosure Schedule, the Assets are all assets of the Company
used in or related to the processing and manufacturing of the Products. Xpand
Biotechnology B.V., a private company with limited liability (“Xpand”),
transferred to the Company the Company Proprietary Rights and prior to such
transfer of the Company Proprietary Rights, Xpand was the sole and rightful
owner of the Company Proprietary Rights. Except as set forth on Part 3.7 of the
Seller Parties Disclosure Schedule, the Assets and the Company Proprietary
Rights of the Company

7



--------------------------------------------------------------------------------



 



constitute all of the assets, property, real personal or mixed, tangible or
intangible, of the Company used in or held for use in for the operation of the
Business as presently conducted.
     3.8 Accounts Receivable. The Company currently has no accounts receivable,
nor has it previously had any accounts receivable prior to the Closing Date.
     3.9 Inventory. The Company currently has no inventory, nor has it
previously had any inventory prior to the Closing Date.
     3.10 No Undisclosed Liabilities. The Company has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise), except for (a) liabilities or obligations
reflected or reserved against in the Balance Sheet, (b) liabilities or
obligations incurred since the Balance Sheet Date in the Ordinary Course of
Business, (c) liabilities of a type or nature not required to be reflected in
the Financial Statements, which are not material, individually or in the
aggregate, or (d) liabilities or obligations set forth in Part 3.10 of the
Seller Parties Disclosure Schedule. Except as set forth in Part 3.10 of the
Seller Parties Disclosure Schedule the Company is not a guarantor or indemnitor
of any Indebtedness of any other Person.
     3.11 Taxes.
          (a) The Company has paid on a timely basis all Taxation that was due
and payable on or before the Closing Date. The unpaid taxes of the Company for
all Tax periods through the Balance Sheet Date do not exceed the accruals and
reserves for Taxation (excluding accruals and reserves for deferred Taxation
established to reflect timing differences between book and Tax income) set forth
on the Balance Sheet.
          (b) All notices and returns required to have been given or made, have
been properly and duly submitted by the Company to the relevant Governmental
Body and all information, notices, computations and returns submitted to such
Governmental Body are true, accurate and complete and are not the subject of any
dispute nor are likely to become the subject of any dispute with such
Governmental Body. The Company has not been informed by any Governmental Body
that such Governmental Body formally asserts that the Company was required to
file any Tax Return that was not filed, and, to the Sellers’ Knowledge, no such
assertion is planned by any Governmental Body. The Company has not (i) waived
any statute of limitations with respect to Taxation, (ii) requested any
extension of time within which to file any Tax Return, or (iii) executed or
filed any power of attorney with any taxing authority. All records that the
Company is required to keep for Taxation purposes, have been duly kept and are
available for inspection at the Company premises.
          (c) The amount of Taxation chargeable to the Company has not been
affected by any concession, arrangements, agreement or other formal or informal
arrangement with any Governmental Body (not being a concession, agreement or
arrangement available to companies generally). The Company is not subject to a
special Tax regime. The Company is not required to include any amounts in
income, or to exclude any items of deduction in a taxable period beginning after
the Closing Date as a result of (i) an instalment sale or open transaction
arising in a taxable period ending on or before the Closing Date; (ii) a prepaid
amount received, or paid, in

8



--------------------------------------------------------------------------------



 



a taxable period ending on or before the Closing Date; (iii) deferred gains that
could be recognized in a taxable period ending after the Closing Date; or
(iv) any similar item of deferred income or expense.
          (d) In relation to Tax, the Company has not been subject to and is not
currently subject to any investigation, audit or visit by any Governmental Body,
and, to the Sellers’ Knowledge, no such investigation, audit or visit is planned
by any Governmental Body.
          (e) Since its incorporation, the Company has not been involved in any
Taxation controversy and/or litigation with or against any Governmental Body.
          (f) The Company has made all deductions and/or withholdings in
respect, or in account, of any Taxation from any payments made by the Company
that it is obliged or entitled to have made and has accounted in full to the
appropriate authority for all amounts so deducted and/or withheld.
          (g) The Company has not received any notice from any Governmental Body
that required or will require the Company to withhold Taxation from any payment
made since the Balance Sheet Date in respect of which such withheld Taxation has
not been accounted for in full to the appropriate authority.
          (h) The Company has not claimed or been granted exemptions from
Taxation that may give rise to the assessment and/or payment of Taxation in
connection with any transactions involving the Company, including but not
limited to this Agreement, reorganisations, mergers and/or disposals of the
Company.
          (i) All applications by the Company for governmental subsidies, which
have been made or are reflected in the Balance Sheet have been duly and
correctly made and no refunds and no interest, penalties or additions regarding
such refunds are or will be due in respect of governmental subsidies.
          (j) The Company
               (i) has always been resident, for Tax purposes, in the
Netherlands;
               (ii) is not and has never been resident, for Tax purposes, in any
other jurisdiction;
               (iii) does not have and has never had a taxable presence outside
the Netherlands; and
               (iv) is not deemed to have and has never been deemed to have had
a taxable presence outside the Netherlands.
          (k) No Taxation, for which any other person or entity is or may be
liable, will be charged in any way to the Company, and the Company is not a
party to or bound by any Tax indemnity, Tax sharing, Tax allocation or similar
agreement.

9



--------------------------------------------------------------------------------



 



          (l) Each transaction between the Sellers or any Affiliate of the
Sellers on the one hand and the Company on the other hand is and has been done
at an arm’s length basis.
          (m) The Company is not liable for Taxation imposed on or due by any
third party, including, without limitation, any sub-contractor, the Sellers or
any Affiliate of the Sellers, except to the extent that full provision has been
made in the Financial Statements of the Company.
          (n) Other than by their own expiration over time, there is no
limitation on the utilization by the Company of its net operating losses,
built-in losses, Tax credits or similar items under the Tax laws of any
jurisdiction (other than any such limitations arising as a result of the
consummation of the Contemplated Transactions).
          (o) The Company does not own any interest in any entity that is
characterized as a partnership for Tax purposes.
          (p) There are no Tax liens or other Encumbrances with respect to
Taxation upon any of the Assets of the Company, other than Permitted
Encumbrances.
          (q) The Company has delivered or made available to Purchaser in the
Data Room for inspection (i) complete and correct copies of all Tax Returns of
the Company relating to Taxation and (ii) complete and correct copies of all
documents from any Governmental Body received by or agreed to by or on behalf of
the Company relating to Taxation since the Company’s formation.
     3.12 No Material Adverse Change. Since the date of the Balance Sheet, there
has not been a Material Adverse Effect.
     3.13 Pensions. The Company has no, and has never had any retirement benefit
schemes, early retirement schemes, pre-pension schemes or other pension
arrangements, relating to the Business (the “Pension Schemes”), in operation or
proposed.
     3.14 Legal Proceedings; Orders.
          (a) There is no pending Proceeding:
               (i) that has been commenced by or against the Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, the Company; or
               (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.
To Sellers’ Knowledge, (1) no such Proceeding has been Threatened, and (2) no
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding. Seller Parties have made
available to Purchaser in the Data Room copies of all pleadings, correspondence,
and other documents relating to each Proceeding listed in Part 3.14(a) of the
Seller Parties Disclosure Schedule. The Proceedings listed in Part 3.14(a)

10



--------------------------------------------------------------------------------



 



of the Seller Parties Disclosure Schedule could not reasonably be expected to
have a Material Adverse Effect.
          (b) There is no Order to which the Company, or any of the assets owned
or used by the Company, is subject.
          (c) No officer, director, agent, or employee of the Company is subject
to any Order that prohibits such officer, director, agent, or employee from
engaging in or continuing any conduct, activity, or practice relating to the
business of the Company.
          (d) The Company is, and at all times has been, in full compliance with
all of the terms and requirements of each Order to which it, or any of the
assets owned or used by it, is or has been subject.
          (e) No event has occurred or circumstance exists that may constitute
or result in (with or without notice or lapse of time) a violation of or failure
to comply with any term or requirement of any Order to which the Company, or any
of the assets owned or used by the Company, is subject.
          (f) The Company has not received, at any time, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which the
Company, or any of the assets owned or used by the Company, is or has been
subject.
     3.15 Absence of Certain Changes and Events. Except as set forth in
Part 3.15 of the Seller Parties Disclosure Schedule, since the Balance Sheet
Date, the Company has conducted its business only in the Ordinary Course of
Business and none of the following actions or events has occurred:
          (a) any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of the Company (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect;
          (b) (i) any declaration, accrual, set aside or payment of any dividend
or any other distribution in respect of any shares of capital stock of the
Company, or (ii) any repurchase, redemption or other acquisition by the Company
of any shares of capital stock or other securities;
          (c) any sale, issuance or grant, or authorization of the issuance of,
(i) shares or other securities of the Company, (ii) any option, warrant or right
to acquire any shares or any other securities of the Company, or (iii) any
instrument convertible into or exchangeable for shares or other securities of
the Company;
          (d) any amendment or waiver of any of the rights of the Company under
any share purchase agreement;

11



--------------------------------------------------------------------------------



 



          (e) any amendment to any Organizational Document of the Company, any
merger, consolidation, share exchange, business combination, recapitalization,
reclassification of shares, share split, reverse share split or similar
transaction involving the Company;
          (f) any creation of any Subsidiary of the Company or acquisition by
the Company of any equity interest or other interest in any other Person;
          (g) any capital expenditure by the Company which, when added to all
other capital expenditures made on behalf of the Company since the Balance Sheet
Date, exceeds €10,000 in the aggregate;
          (h) except in the Ordinary Course of Business, any action by the
Company to (i) enter into or suffer any of the assets owned or used by it to
become bound by any Material Contract (as defined in Section 3.16), or
(ii) amend or terminate, or waive any material right or remedy under, any
Material Contract;
          (i) any (i) acquisition, lease or license by the Company of any
material right or other material asset from any other Person, (ii) sale or other
disposal or lease or license by the Company of any material right or other
material asset to any other Person, or (iii) waiver or relinquishment by the
Company of any right, except for rights or other assets acquired, leased,
licensed or disposed of in the Ordinary Course of Business;
          (j) any write-off as uncollectible, or establishment of any
extraordinary reserve with respect to, any Indebtedness of the Company;
          (k) any pledge of any assets of or sufferance of any of the assets of
the Company to become subject to any Encumbrance, except for Permitted
Encumbrances and pledges of immaterial assets made in the Ordinary Course of
Business;
          (l) any (i) loan by the Company to any Person, or (ii) the incurrence
or guarantee by the Company of any Indebtedness by the Company;
          (m) any (i) adoption, establishment, entry into or amendment by the
Company of any Pension Scheme or (ii) payment of any bonus or any profit sharing
or similar payment to, or material increase in the amount of the wages, salary,
commissions, fringe benefits or other compensation or remuneration payable to,
any of the directors or officers of the Company;
          (n) any change of the methods of accounting or accounting practices of
the Company in any material respect;
          (o) any material Tax election by the Company;
          (p) any commencement or settlement of any Proceeding by the Company;
and
          (q) any agreement or commitment to take any of the actions referred to
in clauses (c) through (p) above.

12



--------------------------------------------------------------------------------



 



     3.16 Contracts; No Defaults.
          (a) Part 3.16(a) of the Seller Parties Disclosure Schedule contains a
complete and accurate list, and Seller Parties have made available to Purchaser
in the Data Room true and complete copies of, each Contract, other instrument or
document (including of any amendments) to which the Company is a party or by
which its assets are subject or bound:
               (i) with any director, officer or Affiliate of the Company;
               (ii) evidencing, governing or relating to Indebtedness;
               (iii) not entered into in the Ordinary Course of Business that
involves expenditures or receipts;
               (iv) that in any way purports to restrict the business activity
of the Company or any of its Affiliates or to limit the freedom of the Company
or any of its Affiliates to engage in any line of business or to compete with
any Person or in any geographic area or to hire or retain any Person;
               (v) relating to the employment of, or the performance of services
by, any employee or consultant, or pursuant to which the Company is or may
become obligated to make any severance, termination or similar payment to any
current or former employee or director; or pursuant to which the Company is or
may become obligated to make any bonus or similar payment (other than payments
constituting base salary) to any current or former employee or director;
               (vi) (A) relating to the acquisition, transfer, development,
sharing or license of any Proprietary Rights (except for any Contract pursuant
to which (1) any Proprietary Rights is licensed to the Company under any third
party software license generally available to the public, or (2) any Proprietary
Rights is licensed by the Company to any Person on a non exclusive basis); or
(B) of the type referred to in Section 3.20(d);
               (vii) providing for indemnification of any officer, director,
employee or agent;
               (viii) (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing the Company with
any right of first refusal with respect to, or right to repurchase or redeem,
any securities;
               (ix) incorporating or relating to any guaranty, any warranty or
any indemnity or similar obligation, except for Contracts substantially
identical to the standard forms of end user licenses made available by Seller
Parties to Purchaser in the Data Room;
               (x) relating to any currency hedging;

13



--------------------------------------------------------------------------------



 



               (xi) (A) imposing any confidentiality obligation on the Company
or any other Person, or (B) containing “standstill” or similar provisions;
               (xii) (A) to which any Governmental Body is a party or under
which any Governmental Body has any rights or obligations, or (B) directly or
indirectly benefiting any Governmental Body (including any subcontract or other
Contract between the Company and any contractor or subcontractor to any
Governmental Body);
               (xiii) contemplating or involving the payment or delivery of cash
or other consideration in an amount or having a value in excess of €5,000 in the
aggregate, or contemplating or involving the performance of services having a
value in excess of €5,000 in the aggregate; and
               (xiv) any other Contract, if a breach of such Contract could
reasonably be expected to have a Material Adverse Effect.
          (b) Each of the foregoing is a “Material Contract.”
               (i) Each Material Contract is valid and in full force and effect,
and is enforceable against the Company in accordance with its terms, subject to
bankruptcy and other similar Legal Requirements of general applicability
relating to or affecting creditors’ rights and to general equity principles.
               (ii) The Company has not violated or breached, or committed any
default under, any Material Contract, except for violations, breaches and
defaults that have not had and would not reasonably be expected to have a
Material Adverse Effect; and, to Sellers’ Knowledge, no other Person has
violated or breached, or committed any default under, any Material Contract,
except for violations, breaches and defaults that have not had and would not
reasonably be expected to have a Material Adverse Effect.
               (iii) Except as set forth on Part 3.16(b) of the Seller Parties
Disclosure Schedule, to Sellers’ Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will or would reasonably be expected to, (A) result in a violation or breach of
any of the provisions of any Material Contract, (B) give any Person the right to
declare a default or exercise any remedy under any Material Contract, (C) give
any Person the right to receive or require a rebate, chargeback, penalty or
change in delivery schedule under any Material Contract, (D) give any Person the
right to accelerate the maturity or performance under any Material Contract,
(E) result in the disclosure, release or delivery of the Company Source Code, or
(F) give any Person the right to cancel, terminate or modify any Material
Contract, except in each such case for defaults, acceleration rights,
termination rights and other rights that have not had and would not reasonably
be expected to have a Material Adverse Effect.
               (iv) The Company has not received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that have not had and
would not reasonably be expected to have a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



     3.17 Insurance.
          (a) Seller Parties have made available to Purchaser in the Data Room:
               (i) true and complete copies of all policies of insurance to
which the Company is a party or under which the Company, or any director of the
Company, in his capacity as such, is or has been covered at any time preceding
the date of this Agreement;
               (ii) true and complete copies of all pending applications for
policies of insurance; and
               (iii) any statement by the auditor of the Company’s financial
statements with regard to the adequacy of such entity’s coverage or of the
reserves for claims.
          (b) The Company:
               (i) has no self-insurance arrangements by or affecting the
Company, including any reserves established thereunder;
               (ii) has not concluded contracts or arrangements, other than a
policy of insurance, for the transfer or sharing of any risk by the Company;
               (iii) has made available to Purchaser in the Data Room all
obligations of the Company to third parties with respect to insurance (including
such obligations under leases and service agreements) and identifies the policy
under which such coverage is provided; and
               (iv) has not suffered any loss experience or received any claim
under any policy for the current policy year.
          (c) All policies to which the Company is a party or that provide
coverage to the Company, or any director or officer of the Company in his
capacity as such:
               (i) are valid, outstanding, and enforceable;
               (ii) are issued by an insurer that is financially sound and
reputable;
               (iii) taken together, provide adequate insurance coverage for the
assets and the operations of the Company for all risks normally insured against
by a Person carrying on the same business or businesses as the Company;
               (iv) are sufficient for compliance with all Legal Requirements
and Contracts to which the Company is a party or by which any of them is bound;
               (v) will continue in full force and effect following the
consummation of the Contemplated Transactions; and
               (vi) do not provide for any retrospective premium adjustment or
other experienced-based liability on the part of the Company.

15



--------------------------------------------------------------------------------



 



          (d) The Company has not received (A) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (B) any
notice of cancellation or any other indication that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder.
          (e) The Company has paid all premiums due, and has otherwise performed
all of its respective obligations, under each policy to which the Company is a
party or that provides coverage to the Company or director thereof.
          (f) The Company has given notice to the insurer of all claims that may
be insured under any policy provided by such insurer.
     3.18 Environmental Matters.
          (a) The Company is, and at all times has been, in material compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. To Sellers’ Knowledge, there is no actual order, written
notice, or other written communication from, nor has any order, notice, or other
communication been Threatened from (i) any Governmental Body or private citizen,
or (ii) the current or prior owner or operator of any Facilities, of any actual
or potential violation or failure to comply with any Environmental Law, or of
any actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company had an interest, or with respect to any property or
Facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used, or processed by the Company, or any other
Person for whose conduct they are or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.
          (b) There are no pending or, to Sellers’ Knowledge, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets (whether real, personal, or mixed) in which the
Company has or had an interest.
          (c) The Company has not received, any citation, directive, inquiry,
notice, Order, summons, warning, or other communication that relates to
Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company had an interest, or with respect to any property or
facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by the Company, or any other Person
for whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

16



--------------------------------------------------------------------------------



 



          (d) The Company has no Environmental, Health, and Safety Liabilities
with respect to the Facilities or, with respect to any other properties and
assets (whether real, personal, or mixed) in which the Company (or any
predecessor), has or had an interest, or at any property geologically or
hydrologically adjoining the Facilities or any such other property or assets.
          (e) Except as set forth on Part 3.18(e) of the Seller Parties
Disclosure Schedule, there are no Hazardous Materials present on or in the
Environment at the Facilities or at any geologically or hydrologically adjoining
property, including any Hazardous Materials contained in barrels, above or
underground storage tanks, landfills, land deposits, dumps, equipment (whether
moveable or fixed) or other containers, either temporary or permanent, and
deposited or located in land, water, sumps, or any other part of the Facilities
or such adjoining property, or incorporated into any structure therein or
thereon. The Company has not permitted or conducted any, and to Sellers’
Knowledge there is no, Hazardous Activity conducted with respect to the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which the Company has or had an interest.
          (f) There has been no Release or, to Sellers’ Knowledge, Threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by the Facilities,
or from or by any other properties and assets (whether real, personal, or mixed)
in which the Company has or had an interest, or any geologically or
hydrologically adjoining property.
          (g) The Company has delivered to Purchaser true and complete copies
and results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by the Company pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the Facilities, or concerning compliance by the
Company with Environmental Laws.
     3.19 Employees. The Company has no employees, nor has it ever had any
employees, prior to the Closing Date. The Company is not a party to any
collective labour agreement.
     3.20 Intellectual Property.
          (a) With respect to Proprietary Rights of the Company:
               (i) Part 3.20(a)(i)(A) of the Seller Parties Disclosure Schedule
lists all of the Patents owned by the Company, setting forth in each case the
jurisdictions in which Issued Patents have been issued and Patent Applications
have been filed. Part 3.20(a)(i)(B) of the Seller Parties Disclosure Schedule
lists all of the Patents in which the Company has any right, title or interest
(including without limitation interest acquired through a license or other right
to use) other than those owned by the Company, setting forth in each case the
jurisdictions in which the Issued Patents have been issued and Patent
Applications have been filed, and the nature of the right, title or interest
held by the Company. Except as set forth on Part 3.20(a)(i)(A) of the Seller
Parties Disclosure Schedule, the Company has obtained a Patent with respect to
each Product;
               (ii) Part 3.20(a)(ii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Trademarks owned by the Company, setting
forth in each case the jurisdictions in which Registered Trademarks have been
registered and trademark applications for registration

17



--------------------------------------------------------------------------------



 



have been filed. Part 3.20(a)(ii)(B) of the Seller Parties Disclosure Schedule
lists all of the Registered Trademarks in which the Company has any right, title
or interest, other than those owned by the Company (including without limitation
interest acquired through a license or other right to use), setting forth in
each case the jurisdictions in which Registered Trademarks have been registered
and trademark applications for registration have been filed, and the nature of
the right, title or interest held by the Company;
               (iii) Part 3.20(a)(iii)(A) of the Seller Parties Disclosure
Schedule lists all of the Registered Copyrights owned by the Company, setting
forth in each case the jurisdictions in which Copyrights have been registered
and applications for copyright registration have been filed. Part
3.20(a)(iii)(B) of the Seller Parties Disclosure Schedule lists all of the
Registered Copyrights in which the Company has any right, title or interest,
other than those owned by the Company (including without limitation interest
acquired through a license or other right to use), setting forth in each case
the jurisdictions in which the Registered Copyrights have been registered and
applications for copyright registration have been filed, and the nature of the
right, title or interest held by the Company; and
               (iv) The Company has good and valid title to all of the Company
Proprietary Rights identified in Parts 3.20(a)(i)(A), 3.20(a)(ii)(A) and
3.20(a)(iii)(A) of the Seller Parties Disclosure Schedule and all Trade Secrets
owned by the Company, free and clear of all Encumbrances, except for Permitted
Encumbrances. The Company has a valid right to use, license and otherwise
exploit all Proprietary Rights identified in Parts 3.20(a)(i)(B),
3.20(a)(ii)(B), and 3.20(a)(iii)(B) of the Seller Parties Disclosure Schedule
and all Trade Secrets used by the Company, other than those owned by the Company
(including without limitation interest acquired through a license or other right
to use). Except as set forth on Part 3.20(a)(iv) of the Seller Parties
Disclosure Schedule, the Company Proprietary Rights identified in Part 3.20(a)
of the Seller Parties Disclosure Schedule, together with the Trade Secrets used
by the Company, constitutes (A) all Proprietary Rights used or proposed as of
the Effective Date to be used in the business of the Company as conducted prior
to or on the Effective Date or as proposed to be conducted by Company as of the
Effective Date and (B) all Proprietary Rights necessary or appropriate to make,
use, offer for sale, sell or import the Product(s).
          (b) Part 3.20(b) of the Seller Parties Disclosure Schedule lists all
oral and written contracts, agreements, licenses and other arrangements relating
to the Company Proprietary Rights or the Product(s), as follows:
               (i) Part 3.20(b)(i) lists: (A) any agreement granting any right
to make, have made, manufacture, use, sell, offer to sell, import, export, or
otherwise distribute any Product(s), with or without the right to sublicense the
same, on an exclusive basis; (B) any license of Proprietary Rights to or from
the Company, with or without the right to sublicense the same, on an exclusive
basis; (C) joint development agreements; (D) any agreement by which the Company
grants any ownership right to the Company Proprietary Rights owned by the
Company; (E) any agreement under which the Company undertakes any ongoing
royalty or payment obligations with respect to an Company Proprietary Right;
(F) any agreement under which the Company grants an option relating to the
Company Proprietary Rights; (G) any agreement under which any party is granted
any right to access Company Source Code or to use Company Source Code to create
derivative works of the Products; (H) any Agreement pursuant

18



--------------------------------------------------------------------------------



 



to which the Company has deposited or is required to deposit with an escrow
agent or any other Person the Company Source Code, and further describes whether
the execution of this Agreement or the consummation of any of the transactions
contemplated hereby could reasonably be expected to result in the release or
disclosure of the Company Source Code; and (I) any agreement or other
arrangement limiting any of the Company’s ability to transact business in any
market, field or geographical area or with any Person, or that restricts the
use, transfer, delivery or licensing of Company Proprietary Rights (or any
tangible embodiment thereof);
               (ii) Part 3.20(b)(ii) of the Seller Parties Disclosure Schedule
lists all licenses, sublicenses and other agreements to which the Company is a
party and pursuant to which the Company is authorized to use any Proprietary
Rights owned by any Person, excluding standardized nonexclusive licenses for
“off the shelf” or other software widely available through regular commercial
distribution channels on standard terms and conditions and were obtained by the
Company in the Ordinary Course of Business. Except as set forth in 3.20(b)(iii)
of the Seller Parties Disclosure Schedule, there are no royalties, fees or other
amounts payable by the Company to any Person by reason of the ownership, use,
sale or disposition of Company Proprietary Rights;
               (iii) Except as set forth in Part 3.20(b)(iii) of the Seller
Parties Disclosure Schedule, the Company has not entered into any written or
oral contract, agreement, license or other arrangement to indemnify any other
person against any charge of infringement of the Company Proprietary Rights,
other than indemnification provisions contained in standard sales or agreements
to customers or end users arising in the Ordinary Course of Business, the forms
of which have been delivered to Purchaser or its counsel;
               (iv) Part 3.20(b)(iv) of the Seller Parties Disclosure Schedule
lists any Product that contains any software that may be subject to an open
source or general public license, a description of such Product and the open
source or general public license applicable to such Product. Except as set forth
in Part 3.20(b)(iv) of the Seller Parties Disclosure Schedule, none of the
Products contains any software that may be subject to an open source or general
public license; and
               (v) There are no outstanding obligations other than as disclosed
in Part 3.20(b) of the Seller Parties Disclosure Schedule to pay any amounts or
provide other consideration to any other Person in connection with the Company
Proprietary Rights (or any tangible embodiment thereof).
          (c) Except as set forth in Part 3.20(c) of the Seller Parties
Disclosure Schedule:
               (i) The Company does not jointly own, license or claim any right,
title or interest with any other Person of the Company Proprietary Rights. No
current or former officer, manager, director, stockholder, member, employee,
consultant or independent contractor of the Company has any right, title or
interest in, to or under the Company Proprietary Rights in which the Company has
(or purports to have) any right, title or interest that has not been exclusively
assigned, transferred or licensed to Company;

19



--------------------------------------------------------------------------------



 



               (ii) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, which
would adversely affect the Company’s ownership rights to, or rights under, the
Company Proprietary Rights, or any contract, agreement, license or and other
arrangement under which the Company claims any right, title or interest under
the Company Proprietary Rights or restricts in any material respect the use,
transfer, delivery or licensing by the Company of the Company Proprietary Rights
or Products;
               (iii) The Company is not subject to any proceeding or outstanding
decree, order, judgment or stipulation restricting in any manner the use,
transfer or licensing of the Company Proprietary Rights by the Company, the use,
transfer or licensing of any Product by the Company, or which may affect the
validity, use or enforceability of the Company Proprietary Rights; and
               (iv) To Sellers’ Knowledge, no Company Proprietary Rights have
been infringed or misappropriated by any Person and there is no unauthorized
use, disclosure or misappropriation of the Company Proprietary Rights by any
current or former officer, manager, director, stockholder, member, employee,
consultant or independent contractor of the Company.
          (d) Except as set forth in Part 3.20(d) of the Seller Parties
Disclosure Schedule:
               (i) all Patents in which the Company has any right, title or
interest have been duly filed or registered (as applicable) with the applicable
Governmental Body, and maintained, including the submission of all necessary
filings and fees in accordance with the legal and administrative requirements of
the appropriate Governmental Body, and have not lapsed, expired or been
abandoned;
               (ii) (A) all Patents in which the Company has any right, title or
interest, disclose patentable subject matter, have been prosecuted in good faith
and are in good standing, (B) there are no inventorship challenges to any such
Patents, (C) no interference has been declared or provoked relating to any such
Patents, (D) all Issued Patents in which the Company has any right, title or
interest are valid and enforceable, and (E) all maintenance and annual fees have
been fully paid, and all fees paid during prosecution and after issuance of any
patent have been paid in the correct entity status amounts, with respect to
Issued Patents in which the Company has any right, title or interest;
               (iii) To Sellers’ Knowledge, there is no material fact with
respect to any Patent Application in which the Company has any right, title or
interest that would (A) preclude the issuance of an Issued Patent from such
Patent Application (with valid claims no less broad in scope than the claims as
currently pending in such Patent Application), (B) render any Issued Patent
issuing from such Patent Application invalid or unenforceable, or (C) cause the
claims included in such Patent Application to be narrowed; and
               (iv) No Person has asserted or Threatened a claim, nor, to
Sellers’ Knowledge, are there any facts which could give rise to a claim, that
the Product (or the

20



--------------------------------------------------------------------------------



 



Company Proprietary Right embodied in the Product) infringes or misappropriates
any third party Proprietary Rights.
          (e) The Company has taken all commercially reasonable and customary
measures and precautions necessary to protect and maintain the confidentiality
of all Trade Secrets in which the Company has any right, title or interest and
otherwise to maintain and protect the full value of all such Trade Secrets.
Without limiting the generality of the foregoing, except as set forth in
Part 3.20(e) of the Seller Parties Disclosure Schedule:
               (i) All current and former consultants and independent
contractors to the Company or to any entity that assigned Company Proprietary
Rights to the Company, including but not limited to Xpand, who are or were
involved in, or who have contributed to, the creation or development of the
Company Proprietary Rights have executed and delivered to the Company an
agreement (containing no exceptions to or exclusions from the scope of its
coverage) that is substantially identical to the form of Nondisclosure Agreement
made available to Purchaser in the Data Room. Each current and former consultant
or independent contractor of the Company is obligated to assist the Company with
respect to the protection of the Company Proprietary Rights. No current or
former employee, officer, director, stockholder, consultant or independent
contractor to the Company has any right, claim or interest in or with respect to
the Company Proprietary Rights; and
               (ii) Except as disclosed as required under Section 3.20(b)(i)
above, the Company has not disclosed or delivered to any Person, or permitted
the disclosure or delivery to any escrow agent or other Person, of the Company
Source Code. No event has occurred, and no circumstance or condition exists,
that (with or without notice or lapse of time) will, or would reasonably be
expected to, result in the disclosure or delivery to any Person of the Company
Source Code.
          (f) Except with respect to demonstration or trial copies, no product,
system, program or software module designed, developed, sold, licensed or
otherwise made available by the Company to any Person, including without
limitation the Product(s), contains any “back door,” “time bomb,” “Trojan
horse,” “worm,” “drop dead device,” “virus” or other software routines or
hardware components designed to permit unauthorized access or to disable or
erase software, hardware or data without the consent of the user.
     3.21 Certain Payments. Neither the Company or any director, officer, agent,
or employee of the Company, or any other Person associated with or acting for or
on behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services in violation of any Legal Requirement or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of the Company.
     3.22 Authorizations; Regulatory Compliance. Part 3.22 of the Seller Parties
Disclosure Schedule sets forth a complete list of all material approvals,
clearances, authorizations, licenses or registrations required by any
Governmental Body in the European Union or in the Netherlands having regulatory
authority or jurisdiction over the Business and the

21



--------------------------------------------------------------------------------



 



Products, whether required of the Company or, to the Sellers’ Knowledge,
required of any of its suppliers or manufacturers. Except as set forth on
Part 3.22 of the Seller Parties Disclosure Schedule:
          (a) The Business and the Products are in compliance in all material
respects with all current applicable laws, statutes, rules, regulations,
ordinances, standards, guidelines or orders administered, issued or enforced by
the FDA or any other Governmental Body having regulatory authority or
jurisdiction over the Business and the Products.
          (b) The Company and, to Sellers’ Knowledge, its suppliers and
manufacturers are in compliance in all material respects with all applicable
laws, statutes, rules, regulations, ordinances, standards, guidelines or orders
administered, issued or enforced by the FDA or any other Governmental Body,
relating to the methods and materials used in, and the facilities and controls
used for, the design, manufacture, processing, packaging, labeling, storage and
distribution of the Products and all Products have been processed, manufactured,
packaged, labeled, stored, handled and distributed by the Company in compliance
with the quality control procedures and specifications made available by the
Company to Purchaser in the Data Room and all applicable laws, statutes, rules,
regulations, ordinances, standards, guidelines or orders administered, issued or
enforced by the FDA or any other Governmental Body. Further, no action has been
taken by any Governmental Body or, to Sellers’ Knowledge, is in the process of
being taken that will slow, halt or enjoin the manufacturing of the Products or
the operation of the Business or subject the manufacturing of the Products or
the Business to regulatory enforcement action.
          (c) The Company has not received and, to Sellers’ Knowledge, its
manufacturers or suppliers have not received from the FDA or any other
Governmental Body, and to Sellers’ Knowledge, there are no facts which would
furnish any reasonable basis for, any notice of adverse findings, FDA warning
letters, regulatory letters, notices of violations, warning letters, Section 305
criminal proceeding notices under the FDCA or other similar communication from
the FDA or other Governmental Body, and there have been no seizures conducted
or, to Sellers’ Knowledge, Threatened by the FDA or other Governmental Body, and
no recalls, market withdrawals, field notifications, notifications of
misbranding or adulteration, or safety alerts conducted, requested or Threatened
by the FDA or other Governmental Body relating to the Business or to the
Products.
          (d) Except as set forth on Part 3.22(d) of the Seller Parties
Disclosure Schedule, for each of the Products, no pre-market notification
(“510(k)”) submission is required and no 510(k) submission has been filed with
the FDA or any other Governmental Body on or prior to Closing Date.
          (e) To Sellers’ Knowledge, there are no currently existing facts that
will (i) cause the withdrawal or recall, or require suspension or additional
approvals or clearances, of any Products currently sold by the Company,
(ii) require a change in the manufacturing, marketing classification, labeling
or intended use of any such Products, or (iii) require the termination or
suspension of marketing of any such Products.

22



--------------------------------------------------------------------------------



 



          (f) Except as set forth on Part 3.22 (f) of the Seller Parties
Disclosure Schedule: (i) none of the Products manufactured, marketed or sold by
the Company have been recalled or subject to a field safety notification
(whether voluntarily or otherwise); (ii) to Sellers’ Knowledge, none of the
Products manufactured, marketed or sold by the Company’s manufacturers and
suppliers on the Company’s behalf has been recalled or subject to a field safety
notification (whether voluntary or otherwise); and (iii) Seller Parties have not
received written notice (whether completed or pending) of any proceeding seeking
recall, suspension or seizure of any Products sold or proposed to be sold by the
Company.
          (g) The Company has submitted to the FDA all Biological Product
Deviation Reports relating to performance issues that could lead to serious
injury or death that the Company has been required to submit under applicable
federal statutes, rules, regulations, standards, guides or orders administered
or promulgated by the FDA related to the Products. To Sellers’ Knowledge, except
as set forth on Part 3.22(g) of the Seller Parties Disclosure Schedule, no
circumstances have arisen that would require Company to submit a Biological
Product Deviation Report to the FDA.
     3.23 Products; Product Liability.
          (a) Each of the Products (including all Finished Inventory): (i) is,
and at all times up to and including the sale thereof has been processed,
manufactured, packaged, labeled, stored, handled, distributed, shipped, marketed
and promoted, and in all other respects has been, in compliance with all
applicable laws, statutes, rules, regulations, ordinances or orders
administered, issued or enforced by the FDA or any other governmental entity,
and (ii) is, and at all relevant times has conformed in all material respects to
all specifications and any promises, warranties or affirmations of fact made in
all regulatory filings or set forth in any regulatory approvals, authorizations
or clearances pertaining thereto or made on the container or label for such
Product or in connection with its sale. There is no design or manufacturing
defect with respect to the Products.
          (b) Part 3.23(b) of the Seller Parties Disclosure Schedule sets forth
the forms of the Company’s service or product warranties that are currently
applicable to services or merchandise related to the Business (including,
without limitation, the Products). Except as set forth on Part 3.23(b) of the
Seller Parties Disclosure Schedule, there are no existing or, to Sellers’
Knowledge, Threatened, claims against the Company for services or merchandise
related to the Business which are defective or fail to meet any service or
product warranties other than in the Ordinary Course of Business consistent with
past experience. The Company has not incurred liability arising out of any
injury to individuals as a result of the ownership, possession, or use of any
Product and, to Sellers’ Knowledge, there has been no inquiry or investigation
made in respect thereof by any Governmental Body.
     3.24 Customers and Suppliers. The Company does not currently have
customers, nor has it ever had any customers prior to the Closing Date.
Part 3.24 of the Seller Parties Disclosure Schedule identifies the Business’ ten
(10) largest suppliers (measured by euro volume in each case) during the period
from the formation of the Company through December 31, 2008, showing with
respect to each, the name and address, euro volume and nature of the
relationship. The Company is not required to provide any bonding or other
financial security arrangements in

23



--------------------------------------------------------------------------------



 



connection with any of the transactions with its suppliers. Seller Parties have
not received any communication of any intention of any supplier identified on
Part 3.24 of the Seller Parties Disclosure Schedule to discontinue its
relationship as a supplier of, or materially reduce its sales to the Company
(or, post- Closing, from or to Purchaser).
     3.25 Capital Expenditures. Set forth on Part 3.25 of the Seller Parties
Disclosure Schedule is a list of the Company’s approved capital expenditure
projects related to the Business including: (i) projects which have been
commenced but are not yet completed; (ii) projects which have not been
commenced; and (iii) projects which have been completed in respect of which
payment has been made, since the formation of the Company.
     3.26 Relationships with Affiliates. Neither Sellers nor, to Sellers’
Knowledge, any Affiliate of any Seller has or had any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Company’s businesses. Neither Sellers nor, to Sellers’
Knowledge, any Affiliate of any Seller owns or has owned (of record or as a
beneficial owner) an equity interest or any other financial or profit interest
in, a Person that has (i) had business dealings or a material financial interest
in any transaction with the Company, or (ii) engaged in competition with the
Company with respect to any line of the products or services of the Company in
any market presently served by the Company. Except as set forth in Part 3.26 of
the Seller Parties Disclosure Schedule, neither Seller nor, to Sellers’
Knowledge, any Affiliate of Sellers is a party to any Contract with, or has any
claim or right against, the Company.
     3.27 Brokers. No broker, finder, investment banker or other Person is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Contemplated Transactions based upon arrangements made by or on behalf
of the Company.
     3.28 Disclosure. Except as set forth in Part 3.28 of the Seller Parties
Disclosure Schedule:
          (a) No representation or warranty of Seller Parties in this Agreement
and no statement in the Disclosure Schedule omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.
          (b) There is no fact known to Seller Parties that has specific
application to Seller Parties (other than general economic or industry
conditions) and that materially adversely affects or, as far as Seller Parties
can reasonably foresee, materially Threatens, the assets, business, prospects,
financial condition, or results of operations of the Company (on a consolidated
basis) that has not been set forth in this Agreement or the Seller Parties
Disclosure Schedule.
4. REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller Parties as follows:
     4.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. Purchaser has

24



--------------------------------------------------------------------------------



 



full corporate power and authority to execute and deliver this Agreement and the
Closing Documents, to perform its obligations hereunder and thereunder and to
conduct its business as it is now being conducted and to own or use the
properties and assets that it purports to own or use. Purchaser is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, except whether the failure to do
so would not have a material adverse effect on Purchaser’s ability to perform
its obligations hereunder.
     4.2 Authority; No Conflict.
          (a) This Agreement and the Closing Documents have been authorized by
Purchaser’s board of directors and, to the extent required, the stockholders of
Purchaser. This Agreement constitutes the legal, valid, and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject to bankruptcy and other similar Legal Requirements of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Upon the execution and delivery by Purchaser of the Closing
Documents, the Closing Documents will constitute the legal, valid, and binding
obligations of Purchaser, enforceable against Purchaser in accordance with their
respective terms, enforceable against Purchaser in accordance with their
respective terms, subject to bankruptcy and other similar Legal Requirements of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
          (b) Except as set forth in Part 4.2 of the Purchaser Disclosure
Schedule, or as would not have a material adverse effect on Purchaser’s ability
to perform its obligations hereunder, neither the execution and delivery of this
Agreement by Purchaser nor the consummation or performance of any of the
Contemplated Transactions by Purchaser will directly or indirectly (with or
without notice or lapse of time):
               (i) contravene, conflict with or result in a violation of (A) any
provision of Purchaser’s Organizational Documents or (B) any resolution adopted
by the board of directors or the stockholders of Purchaser; or
               (ii) contravene, conflict with, or result in a violation of, or
give any Governmental Body or Person the right to challenge any of the
Contemplated Transactions or to exercise any remedy or obtain any relief under,
any Legal Requirement or Order to which Purchaser, or any of the assets owned or
used by Purchaser, may be subject.
Except as set forth in Part 4.2 of the Purchaser Disclosure Schedule, Purchaser
is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.
     4.3 Certain Proceedings. There is no Action or Proceeding pending or, to
the knowledge of Purchaser, Threatened in writing, against or affecting
Purchaser that could reasonably be expected to affect Purchaser’s ability to
challenge, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with the consummation of the

25



--------------------------------------------------------------------------------



 



Contemplated Transactions. To Purchaser’s knowledge, no such Proceeding has been
Threatened.
     4.4 Brokers. Purchaser and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement and will indemnify and hold Sellers harmless from any such payment
alleged to be due by or through Purchaser as a result of the action of Purchaser
or its officers or agents.
     4.5 No Other Representations. Purchaser acknowledges that the Company does
not make any representation or warranty with respect to any projections,
estimates or budgets delivered to or made available to Purchaser of future
revenues, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) of the Company or
the future business and operations of the Company.
5. CONDUCT OF BUSINESS DURING THE OPTION PERIOD
     5.1 Conduct of Business of the Company. The Company covenants and agrees
that, during the period beginning on the date hereof and ending on the
termination or expiration of the Option Period (as set forth in the Option
Purchase Agreement), unless the Supervisory Board of Directors (including the
director designated by Purchaser) shall approve or the Purchaser Representative
(as defined below) shall otherwise consent in writing, the business of the
Company shall be conducted only in, and the Company shall not take any action
except in, the Ordinary Course of Business and in a manner consistent with past
practice; and the Company shall use commercially reasonable efforts to preserve
intact its business organization and to preserve the current relationships of
the Company with customers, suppliers and other persons with which the Company
has significant business relations. Without limiting the foregoing, the Company
shall not do, or enter into any agreement or understanding to do, any of the
following prior to the expiration or termination of the Option Period without
providing notice of such to a designated representative of Purchaser (the
“Purchaser Representative”) and obtaining the approval of the Supervisory Board
of Directors (including the director designated by Purchaser) or the prior
written consent of Purchaser Representative. The Purchaser Representative shall
use commercially reasonable efforts to respond to such request for written
consent within five (5) Business Days of Purchaser’s receipt of the Company’s
notice. The Purchaser Representative shall initially be Jason Hannon, who shall
serve until Purchaser designates another individual upon two (2) Business Days
prior written notice to the Company in accordance with Section 9.2 hereof. Each
of the clauses below shall constitute an independent obligation of the Company,
not qualified by any other such clause, and shall be deemed to be cumulative:
          (a) Organizational Documents. Cause or permit any amendments to its
Articles of Association or other organizational documents to the extent such
amendment would reasonably be expected to adversely affect the Purchaser.
          (b) Dividends; Repurchases; Changes in Capital Stock. Except as
otherwise specifically contemplated in this Agreement (i) declare or pay any
dividends on, or make any other distributions (whether in cash, stock or
property) in respect of, any of its capital stock, (ii) issue or authorize the
issuance of any other securities in respect of, in lieu of or in

26



--------------------------------------------------------------------------------



 



substitution for shares of its outstanding capital stock, or (iii) repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock
(other than pursuant to repurchase rights of the Company that permit the Company
to repurchase securities from the holders thereof at the original purchase price
therefor in connection with the termination of services of such holder as an
employee of or consultant to the Company);
          (c) Stock Option Plans, Warrants, Etc. Grant any options, warrants or
other rights to directly or indirectly acquire shares of capital stock of the
Company;
          (d) Material Contracts. Enter into any Material Contract or
commitment, or violate, amend or otherwise modify or waive (other than in the
Ordinary Course of Business) any of the terms of any Material Contract other
than Contracts that are entered into in the Ordinary Course of Business;
          (e) Issuance of Securities. Issue, deliver or sell or authorize or
propose the issuance, delivery or sale of, any shares of its capital stock or
securities or other instruments (including notes or other evidences of
Indebtedness) convertible into, or subscriptions, rights, warrants or options to
acquire, or other agreements or commitments of any character obligating it to
issue any such shares or other convertible instruments or securities;
          (f) Company Proprietary Rights. Other than pursuant to the
Distribution Agreement or the sale of the Company’s inventory in the Ordinary
Course of Business:
               (i) (A) sell, license, assign or transfer any Company Proprietary
Rights or other properties or assets which are material, individually or in the
aggregate, when taken as a whole, to any other person other than Purchaser, or
(B) except for Permitted Encumbrances, encumber any Company Proprietary Rights;
or
               (ii) License, or otherwise acquire, any Company Proprietary
Rights not owned by the Company or Purchaser from any third party on terms
requiring any royalty payments;
          (g) Marketing or Other Rights. Except with the consent of Purchaser,
such consent not to be unreasonably withheld, enter into or amend, in any
material respect, any agreement pursuant to which any other party is granted
manufacturing, marketing or other development or distribution rights of any type
or scope with respect to any of the Company’s products or technology;
          (h) Indebtedness. Except for Indebtedness incurred pursuant to the
Facility Agreement and trade payables incurred and paid in the Ordinary Course
of Business, incur any Indebtedness or guarantee any such Indebtedness or issue
or sell any debt securities or guarantee any debt securities of others;
          (i) Repayment of Indebtedness. Except for Indebtedness repaid pursuant
to the Facility Agreement, repay in cash or repurchase for cash any Indebtedness
to any Affiliate of the Company, or any securities representing Indebtedness
convertible into capital stock of the Company;

27



--------------------------------------------------------------------------------



 



          (j) Leases. Enter into any operating lease with an annual commitment
in excess of €10,000;
          (k) Insurance. Materially reduce the amount of any material insurance
coverage provided by insurance policies in effect on the Effective Date;
          (l) Termination or Waiver. Terminate or waive any right that has
material value to the Company, other than in the Ordinary Course of Business;
          (m) Employee Benefit Plans; New Hires; Pay Increases. Adopt or amend
any employee benefit plan or arrangement, pay any special bonuses or special
remuneration to any employee or director (other than pre-existing obligations)
which in the aggregate exceed 20% of the Company’s then-current annual aggregate
salary obligation, or, except in the Ordinary Course of Business consistent with
past practices, increase the salaries, bonuses or wage rates of its employees;
          (n) Severance Arrangements. Adopt or approve any severance, bonus or
benefit acceleration arrangements (whether individually or more broadly) that
could be triggered after the consummation of the Acquisition;
          (o) Lawsuits. Commence a lawsuit other than (i) for the routine
collection of bills, (ii) in such cases where it in good faith determines that
failure to commence suit would result in the material impairment of a valuable
aspect of its business, provided, that it consults with Purchaser prior to the
filing of such a suit, or (iii) against Purchaser with respect to this Agreement
or the Closing Documents;
          (p) Acquisitions. Acquire or agree to acquire by merging or
consolidating with, or by purchasing a substantial portion of the assets or
capital stock of, or by any other manner, any business or any corporation,
partnership, association or other business organization or division thereof
which are material, individually or in the aggregate, to the Company’s business,
taken as a whole;
          (q) Taxes. Make or change any election in respect of Taxes, adopt or
request permission of any Taxation Authority to change any accounting method in
respect of Taxes, enter into any closing agreement in respect of Taxes, settle
any claim or assessment in respect of Taxes, surrender or allow to expire any
right to claim a refund of Taxes, consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes, or
take (or permit any Subsidiary to take) any such actions with respect to any
Subsidiary;
          (r) Other Transactions. Except for an Acquisition pursuant to the
Option Purchase Agreement, merge or consolidate with any entity, or liquidate,
dissolve or effect a recapitalization or reorganization in any form of
transaction;
          (s) Proprietary Inventions Agreements. Hire or employ, any employee or
consultant having access to confidential or proprietary information of the
Company unless such employee or consultant enters into, or has entered into, a
proprietary information and inventions agreement or a confidentiality agreement,
with the Company in the form of Exhibit E attached

28



--------------------------------------------------------------------------------



 



hereto, or amend or otherwise modify, or grant a waiver under, any such
confidentiality or proprietary information agreement with any such person;
          (t) Related Party Transactions. Enter into any transaction with any
director, officer, employee, significant stockholder or family member of or
consultant to any such person, corporation or other entity of which any such
person beneficially owns 10% or more of the equity interests or has 10% or more
of the voting power, or Subsidiary or Affiliate of the Company, except (i) as
approved by a majority of the disinterested directors of the Company on terms
and conditions which are fair and reasonable to the Company and no less
favorable to the Company as could be obtained from a third party on an
arms-length basis and (ii) transactions with Purchaser;
          (u) Principal Business. Engage in any business other than the
Business;
          (v) Other Activities. Knowingly engage in any other activity which
could reasonably be expected to (i) materially impair the ability of Purchaser
to exercise its Call Option (as defined in the Option Purchase Agreement) or
(ii) materially impair the ability of Purchaser or the Company to consummate the
Acquisition; or
          (w) Subsidiaries. Permit any Subsidiary of the Company to take any
action from which the Company would be prohibited pursuant to this Section 5.1.
     5.2 Clinical Trials. From time to time and at the reasonable request of
Purchaser, the Company shall provide Purchaser with updates concerning the
progress of and developments in and results of the Company’s clinical trials. In
addition, the Company shall (a) invite Purchaser to participate in all meetings
with clinical investigators, (b) make available to Purchaser copies of all
written communication provided to and from such investigators, and (c) make
available to Purchasers copies of any interim data and data analysis generated
with respect to its clinical trials. At least thirty (30) days prior to
finalizing such protocols or delivering drafts or copies thereof to
institutional review boards or regulatory authorities, selecting such clinical
investigators and engaging in such clinical trials, the Company shall furnish to
Purchaser for its review and comment and shall consult with Purchaser regarding,
(i) clinical trial protocols, (ii) lists of clinical investigators, (iii) copies
of all forms of clinical investigator contracts, and (iv) patient data forms for
any of its proposed clinical trials. All information obtained by Purchaser
pursuant to this Section 5.2 shall be kept confidential in accordance with
Section 6.3 of this Agreement to the extent it constitutes “Confidential
Information” thereunder.
     5.3 FDA Approval Matters.
     (a) The Company shall notify Purchaser of any material communications with
the FDA or any corollary entity in any other jurisdiction, including outside of
the United States of America, or any other Governmental Body, whether written or
oral, as soon as reasonably practicable, but in no event later than five
(5) Business Days after the receipt of such communication, and within such same
time period, the Company shall provide Purchaser with copies of any such written
communications and written summaries of any such oral communications.

29



--------------------------------------------------------------------------------



 



     (b) From time to time and at the reasonable request of Purchaser, the
Company shall provide Purchaser with updates concerning the progress of the
Company’s regulatory filings and strategy for obtaining necessary regulatory
approvals to market and sell the products of the Company. The Company shall
furnish to Purchaser for its review and comment, and shall consult with
Purchaser regarding, any material regulatory filing prior to finalizing such
filings and delivering them to the relevant regulatory authorities.
     5.4 Payment of Taxes, Etc. The Company shall, and shall cause each of its
Subsidiaries to, timely file all of its Tax Returns as they become due (taking
all timely filed proper extension requests into account), all such Tax Returns
to be true, correct and complete, and the Company shall, and shall cause each of
its Subsidiaries to, timely pay and discharge as they become due and payable all
Taxes (other than Taxes contested in good faith by the Company or its
Subsidiaries in appropriate proceedings), assessments and other governmental
charges or levies imposed upon it or its income or any of its property as well
as all claims of any kind (including claims for labor, materials and supplies)
that, if unpaid, may by law become an Encumbrance, other than a Permitted
Encumbrance.
6. ADDITIONAL AGREEMENTS
     6.1 Access to Properties and Information. At all times until the earlier of
(i) the expiration of the Option Period and (ii) the consummation of the
Acquisition, the Company will afford to Purchaser and its authorized
representatives, upon reasonable notice, reasonable access during normal
business hours to all properties, books, records, contracts and documents of the
Company as Purchaser and such authorized representatives may reasonably request
and a complete opportunity to make such investigations as Purchaser and such
authorized representatives reasonably request, and the Company will furnish or
cause to be furnished to Purchaser and its authorized representatives all such
information with respect to the affairs and businesses of the Company as they
may reasonably request. All information obtained by Purchaser pursuant to this
Section 6.1 shall be kept confidential in accordance with Section 6.3 of this
Agreement to the extent it constitutes “Confidential Information” thereunder. No
investigation pursuant to this Section 6.1 shall affect any representation or
warranty in this Agreement or the Closing Documents of any party hereto or
thereto or any condition to the obligations of the parties hereto or thereto.
     6.2 Notification of Certain Matters. Each of the parties to this Agreement
shall give prompt notice to the other parties of the occurrence or
non-occurrence of any event which would likely cause any representation or
warranty made by such party herein to be untrue or inaccurate or any covenant,
condition or agreement contained herein not to be complied with or satisfied
(provided, however, that, any such disclosure shall not in any way be deemed to
amend, modify or in any way affect the representations, warranties and covenants
made by any party in or pursuant to this Agreement).
     6.3 Confidentiality; Publicity. Except as may be required by law or as
otherwise permitted or expressly contemplated herein, no party hereto or their
respective Affiliates, employees, agents and representatives shall disclose to
any third party this Agreement, the subject matter or terms hereof or (except
with regard to disclosures by Purchaser of confidential information of the
Company following the Closing) any confidential information or other

30



--------------------------------------------------------------------------------



 



proprietary knowledge concerning the business or affairs of any other party
(“Confidential Information”) which it may have acquired from such party in the
course of pursuing the transactions contemplated by this Agreement without the
prior consent of the other parties hereto; provided, that any information that
is otherwise publicly available, without breach of this provision, or has been
obtained from a third party without a breach of such third party’s duties, shall
not be deemed confidential information. No press release or other public
announcement related to this Agreement or the transactions contemplated hereby
shall be issued by any party without the prior written consent of the other
parties hereto.
     6.4 Use of Proceeds from the Facility. Unless set forth in the Operating
Budget or otherwise approved by Board of Directors (including the director
designated by Purchaser), the proceeds from the Facility Agreement may only be
used (a) to fund development of the Company Proprietary Rights for purposes of
achieving the Milestones (as defined in the Option Purchase Agreement), or
(b) for purposes of fulfilling its obligations under the Distribution Agreement
(as defined below).
     6.5 Monthly and Quarterly Statements. For so long as Purchaser owns at
least twenty percent (20%) of the outstanding capital stock of the Company on a
fully-diluted basis, (a) within four (4) Business Days of the end of each month,
the Company agrees to prepare and furnish to Purchaser (by mail, facsimile or
e-mail) unaudited Financial Statements for the applicable month, and (b) within
four (4) Business Days of the end of each quarter, the Company agrees to prepare
and furnish to Purchaser (by mail, facsimile or e-mail) unaudited Financial
Statements for the applicable quarter. The Financial Statements shall fairly
present in all material respects, in conformity with GAAP, the financial
condition and the results of operations, changes in stockholders’ equity, and
cash flow of the Company as at the respective dates of and for the periods
referred to in the Financial Statements. The Financial Statements shall reflect
the consistent application of such accounting principles throughout the periods
involved, except as disclosed in the notes to such Financial Statements. In the
event the Company fails to deliver monthly or quarterly unaudited Financial
Statements to Purchaser on a timely basis, the Company shall pay to Purchaser
$10,000 for each Business Day that such statement is not provided to Purchaser
past the applicable deadline.
     6.6 Audits. Upon the request of Purchaser, on an annual basis, the Company
shall have a third party auditor of a nationally recognized certified public
accounting firm conduct an audit in accordance with GAAP and shall conduct a
review of its internal controls in accordance with the requirements set forth
under Section 404 of the Sarbanes-Oxley Act, as amended.
     6.7 Recapitalization. Immediately upon receiving a declaration of
no-objection from the Dutch Ministry of Justice with respect to the Amended
Articles, the Company shall instruct the Notary to execute the notarial deed of
amendment, as a result of which, the Recapitalization shall be effected. The
shares issued to Purchaser as part of the Recapitalization shall be free and
clear of all Encumbrances.
7. INDEMNIFICATION; REMEDIES
     7.1 Survival; Right to Indemnification Not Affected by Knowledge. All
representations and warranties of Purchaser and Seller Parties contained herein
or in any other

31



--------------------------------------------------------------------------------



 



Closing Document or document, certificate or other instrument required to be
delivered hereunder or thereunder in connection with the transactions
contemplated hereby shall survive the Closing and shall continue until *** after
the Closing (the “Survival Period”), provided that (a) the representations and
warranties set forth in *** , shall survive until sixty (60) days after the
expiration of the applicable statutes of limitations (including any extensions
or waivers thereof) and (b) the representations and warranties set forth in ***
shall survive indefinitely ((a) and (b), together, the “Fundamental
Representations”); provided, further, that to the extent any written claim for
indemnification is made prior to the expiration date of the representations and
warranties on which any such claim for indemnification is based, the expiration
of such representations and warranties shall not affect the right of any
Indemnified Person to seek indemnification for Damages in respect of such claim
pursuant to Section 7 hereof. The right to indemnification, payment of Damages
or other remedy based on such representations, warranties, covenants, and
obligations will not be affected by any investigation conducted with respect to,
or any Knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations. Notwithstanding the
Survival Period, Purchaser’s rights to indemnification under the Option Purchase
Agreement shall not be affected in the event that a claim for indemnification
has been made prior to the expiration of the Survival Period under the Option
Purchase Agreement (in accordance with the terms and conditions set forth
therein).
     7.2 Indemnification and Payment of Damages by Sellers.
          (a) Each Seller, severally but not jointly, shall indemnify and hold
harmless Purchaser, the Company, and their respective Representatives,
stockholders, controlling persons, and affiliates (collectively, the “Purchaser
Indemnified Persons”) from and against and shall pay to the relevant Purchaser
Indemnified Persons the amount of any and all losses, liabilities, claims,
damages (excluding incidental, punitive and consequential damages),
deficiencies, judgments, fines, penalties, fees, costs and expenses (including
costs of investigation and defense and reasonable attorneys’ fees) and
diminutions in value of the Product(s), whether or not involving a third-party
claim (collectively, “Damages”), incurred by such Purchaser Indemnified Person
arising directly or indirectly from or in connection with any breach of any
representation or warranty of such Seller contained in Section 2 hereof or any
covenant or obligation of such Seller in this Agreement.
          (b) Each Seller, severally but not jointly, will indemnify and hold
harmless the Purchaser Indemnified Persons for, and will pay to the applicable
Purchaser Indemnified Persons the amount of any Damages arising, directly or
indirectly, from or in connection with:
               (i) any Breach of any representation or warranty made by the
Company under Section 3 hereof;
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

32



--------------------------------------------------------------------------------



 



               (ii) any Breach of any representation or warranty made by the
Company with respect to any certificate or other document delivered by the
Company pursuant to this Agreement; or
               (iii) any Breach by the Company of any covenant or obligation of
the Company in this Agreement.
               (iv) Notwithstanding the foregoing, at the election of a
Purchaser Indemnified Person, in its sole discretion (but subject to the
provisions of this Section 7), to the extent that any Purchaser Indemnified
Person is (or may be) entitled to be indemnified by any Seller for Damages
hereunder, a Purchaser Indemnified Person shall be entitled (without limiting
any other remedy available to such Purchaser Indemnified Person) to recover such
Damages by set off against any amounts owed to such Seller under the Option
Purchase Agreement; provided, that to the extent the amount so set-off exceeds
the amount of Damages for which it is finally determined that such Purchaser
Indemnified Person is entitled to be indemnified, promptly following such final
determination, Purchaser shall remit such excess to such Seller. The remedies
provided in this Section 7.2 will not be exclusive of or limit any other
remedies that may be available to the Purchaser Indemnified Persons under this
Section 7.
     7.3 Indemnification and Payment of Damages by Purchaser. Purchaser will
indemnify and hold harmless Sellers and their respective Representatives,
stockholders, controlling persons and affiliates (collectively, the “Seller
Indemnified Persons” and, together with the Purchaser Indemnified Persons, the
“Indemnified Persons”), and will pay to Seller Indemnified Persons the amount of
any Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Purchaser in this Agreement or
in any certificate delivered by Purchaser pursuant to this Agreement, (b) any
Breach by Purchaser of any covenant or obligation of Purchaser in this
Agreement, or (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Purchaser (or any Person acting on
its behalf) in connection with any of the Contemplated Transactions.
     7.4 Limitations on Indemnification.
          (a) No claim shall be made unless, and only to the extent that, the
cumulative amount of Damages incurred buy the Indemnified Persons exceeds ***
(the “Basket”), and upon exceeding such amount, the Indemnified Persons shall be
entitled to be indemnified for all Damages (including all Damages below such
amount).
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by the Sellers pursuant to Section 7.2
shall not exceed *** (the “Cap”), except to the extent (i) such Damages are due
to fraud or intentional misrepresentation of any of the Sellers, or (ii) such
Damages are due to a breach of a Fundamental Representation; provided, however,
that in no event shall the aggregate amount of Damages recoverable from any
Seller pursuant to Section 7.2 exceed *** .
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

33



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything to the contrary set forth in this
Agreement, the total Damages payable by Purchaser pursuant to Section 7.3 shall
not exceed the Cap, except to the extent (i) such Damages are due to fraud or
intentional misrepresentation of any of the Purchaser, or (ii) such Damages are
due to a breach of a Fundamental Representation.
          (d) Neither the Sellers nor Purchaser shall have any liability under
any provision of this Agreement for any multiple of damages or diminution in
value, other than for diminution in value of the Product(s).
     7.5 Procedure for Indemnification—Third Party Claims.
          (a) Promptly after receipt by an Indemnified Person under Section 7.2
or Section 7.3 of notice of the commencement of any Proceeding against it, such
Indemnified Person will, if a claim is to be made against an Indemnifying Person
under such Section, give notice to the Indemnifying Person of the commencement
of such claim, but the failure to notify the Indemnifying Person will not
relieve the Indemnifying Person of any liability that it may have to any
Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such action is prejudiced by the Indemnified
Person’s failure to give such notice.
          (b) If any Proceeding referred to in Section 7.5(a) is brought against
an Indemnified Person and it gives notice to the party from which such
Indemnified Person is entitled to receive indemnification (an “Indemnifying
Person”) of the commencement of such Proceeding, the Indemnifying Person will be
entitled to participate in such Proceeding and, to the extent that it wishes
(unless (i) the Indemnifying Person is also a party to such Proceeding and the
Indemnified Person determines in good faith that joint representation would be
inappropriate, or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel satisfactory to the
Indemnified Person and, after notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense of such Proceeding, the
Indemnifying Person will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Section 7 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Proceeding: (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of Legal Requirements or any violation of the
rights of any Person, provided such settlement or compromise would not
materially and adversely prejudice the business or other commercial interests of
the Indemnified Person, and (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (iii) the Indemnified
Person will have no liability with respect to any compromise or settlement of
such claims effected without its consent. If notice is given to an Indemnifying
Person of the commencement of any Proceeding and the Indemnifying Person does
not, within ten (10) days after the Indemnified Person’s notice is given, give
notice to the Indemnified Person of its

34



--------------------------------------------------------------------------------



 



election to assume the defense of such Proceeding, the Indemnifying Person will
be bound by any determination made in such Proceeding or any compromise or
settlement effected by the Indemnified Person if it is ultimately determined
that the Indemnified Person is entitled to indemnification.
          (c) Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
Indemnifying Person will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).
          (d) Each Seller hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any indemnified party for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agrees that
process may be served on Sellers with respect to such a claim anywhere in the
world.
     7.6 Procedure for Indemnification—Other Claims. A claim for indemnification
for any matter not involving a third-party claim may be asserted by notice to
the party from whom indemnification is sought.
     7.7 Remedies Exclusive. Except in the event of fraud or willful misconduct
(in which case the defrauded party shall have all rights and remedies available
under this Agreement and available under the law against the party that
committed such fraud or willful misconduct), the remedies provided in this
Section 7 shall be the exclusive remedies of the parties hereto and their heirs,
Affiliates, successors, and assigns after the Closing with respect to the
representations and warranties set forth in this Agreement. Except as set forth
in this Section 7.7, no party may bring or commence any Proceeding with respect
to the representations and warranties set forth in this Agreement, whether in
contract, tort or otherwise, except to bring a claim for (a) fraud or willful
misconduct against the party that committed such fraud or willful misconduct and
(b) indemnification in accordance with Section 7. Notwithstanding the foregoing,
nothing contained in this Agreement shall limit the rights of any party hereto
to seek or obtain injunctive relief or other equitable remedies to which such
party may otherwise be entitled. The provisions of this Section 7 constitute an
integral part of the consideration given pursuant to this Agreement and were
specifically bargained for and reflected in the total amount of the Purchase
Price payable to the Sellers.
8. CLOSING DELIVERABLES.
     8.1 Closing Deliverables of the Company. At or prior to the Closing Date,
the Company shall deliver to Purchaser the following:
          (a) Amended Articles of Association. Evidence of filing the
declaration of no-objection for the Amended Articles with the Dutch Ministry of
Justice establishing the rights,

35



--------------------------------------------------------------------------------



 



preferences and privileges of the Series B Preferred Stock and executed powers
of attorney and shareholder resolutions authorizing the Notary to execute the
notarial deed of amendment upon receipt of the declaration of no-objection from
the Dutch Ministry of Justice.
          (b) Government Approvals. All approvals from any applicable
Governmental Body necessary to consummate the transactions contemplated hereby,
with exception of the declaration of no-objection with respect to the Amended
Articles from the Dutch Ministry of Justice.
          (c) Third Party Consents. All written consents, approvals, waivers,
notices or similar authorizations required to be obtained or given by the
Company in order to consummate the transactions contemplated hereby, in form and
substance reasonably satisfactory to Purchaser.
          (d) Certificate of Statutory Director. The following documents,
certified as of the Closing Date by the Company’s Statutory Director as being
the true, correct and complete documents of the Company:
               (i) a copy of the articles of association of the Company as in
effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the Board of Directors and
shareholders of the Company authorizing the transactions contemplated by this
Agreement; and
               (iii) the shareholders’ register of the Company.
          (e) Legal Opinion. An opinion, dated as of the Closing Date, from
counsel for the Seller Parties, opining as to the matters set forth in
Exhibit F.
          (f) Option Purchase Agreement. The Option Purchase Agreement duly
executed by the Sellers and an authorized officer of the Company.
          (g) Distribution Agreement. The Distribution Agreement in the form
attached hereto as Exhibit G (the “Distribution Agreement”) dated as of the
Closing Date and duly executed by an authorized officer of Company.
          (h) Revos License Agreement. The Revos License Agreement in the form
attached hereto as Exhibit H (the “Revos License Agreement”) dated as of the
Closing Date and duly executed by an authorized officer of Company.
          (i) Facility Agreement. The Facility Agreement, duly executed by an
authorized officer of the Company.
          (j) Pledge Agreement. The Pledge Agreement, dated as of the Closing
Date, by and between Purchaser and Company, in the form attached hereto as
Exhibit I (the “Pledge Agreement”), duly executed by an authorized officer of
the Company.

36



--------------------------------------------------------------------------------



 



          (k) Shareholders’ Agreement. The Amended and Restated Shareholders’
Agreement in the form attached hereto as Exhibit J (the “Shareholders’
Agreement”) dated as of the Closing Date and duly executed by the Sellers and an
authorized officer of the Company
          (l) Founders’ Non-Competition Agreements. The Founders’
Non-Competition Agreements in the forms attached hereto as Exhibit K and
Exhibit L (each, a “Founders’ Non-Competition Agreement”) dated as of the
Closing Date and duly executed by each of Joost D de Bruijn and Clemens van
Blitterswijk respectively.
          (m) Investor Non-Competition Agreement. The Investor Non-Competition
Agreement in the form attached hereto as Exhibit M (the “Investor
Non-Competition Agreement”) dated as of the Closing Date and duly executed by
Edward van Wezel.
          (n) Estimated Closing Certificate. A certificate of the Statutory
Director of the Company, prepared to the reasonable satisfaction of Purchaser
(the “Estimated Closing Certificate”) setting forth the Company’s good faith
estimate of the aggregate amount of all legal, financial advisory, investment
banking and other fees and expenses incurred by or on behalf of the Sellers or
the Company in connection with the negotiation, preparation and execution of
this Agreement, the Closing Documents and the Contemplated Transactions (the
“Seller Funded Expenses”), to the extent that such Seller Funded Expenses will
not be paid prior to the close of business on the Business Day immediately
preceding the Closing Date (the amounts set forth on the Estimated Closing
Certificate with respect to the Seller Funded Expenses shall be conclusive for
the purposes, absent manifest error).
     8.2 Closing Deliverables of the Purchaser. At or prior to the Closing Date,
the Purchaser shall deliver to the Company the following:
          (a) Government Approvals. All approvals from any applicable
Governmental Body necessary to consummate the transactions contemplated hereby.
          (b) Third Party Consents. All written consents, approvals, waivers,
notices or similar authorizations required to be obtained or given by the
Purchaser in order to consummate the transactions contemplated hereby, in form
and substance reasonably satisfactory to Company.
          (c) Secretary’s Certificate. The following documents, certified as of
the Closing Date by the Secretary of the Purchaser as being the true, correct
and complete documents of the Purchaser:
               (i) copies of the certificate of incorporation and bylaws of the
Purchaser as in effect immediately prior to the Closing Date;
               (ii) copies of resolutions adopted by the board of directors and
shareholders of the Purchaser authorizing the transactions contemplated by this
Agreement; and
               (iii) certified good standing certificates, or certificates of
compliance, relating to the Purchaser and each subsidiary, dated within five
(5) Business Days of the Closing Date, issued by the State of Delaware and the
jurisdiction of formation of each Subsidiary.

37



--------------------------------------------------------------------------------



 



          (d) Option Purchase Agreement. The Option Purchase Agreement dated as
of the Closing Date and duly executed by an authorized officer of the Purchaser.
          (e) Distribution Agreement. The Distribution Agreement dated as of the
Closing Date and duly executed by an authorized officer of Purchaser.
          (f) Revos License Agreement. The Revos License Agreement dated as of
the Closing Date and duly executed by an authorized officer of Purchaser.
          (g) Facility Agreement. The Facility Agreement, duly executed by an
authorized officer of Purchaser.
          (h) Shareholders’ Agreement. The Shareholders’ Agreement, duly
executed by an authorized officer of Purchaser.
          (i) Notarial Deed. Confirmation from the Notary that he has received
the amount due pursuant to Section 1.1(a).
     8.3 Closing Deliverables of the Parties. At or prior to the Closing Date,
the parties shall execute the notarial deed of transfer of the Initial Shares
substantially in the form of Exhibit D.
9. GENERAL PROVISIONS
     9.1 Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants.
     9.2 Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when: (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (a), in each
case to the following addresses, facsimile numbers or e-mail addresses and
marked to the attention of the person (by name or title) designated below (or to
such other address, facsimile number, e-mail address or person as a party may
designate by notice to the other parties):
          If to Purchaser, addressed to:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attn: General Counsel
Fax: (858) 909-2479

38



--------------------------------------------------------------------------------



 



          With a copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attn: Michael Kagnoff
Fax: (858) 456-3075
          If to Seller Parties, addressed to:
Progentix Orthobiology BV
Professor Bronkhorstlaan 10, building 48
3723 MB Bilthoven
The Netherlands
Attention: Joost de Bruijn
Fax: +31 (0)30 229 7299
          With a copy to:
Goodwin Procter llp
Exchange Place
53 State Streeet
Boston, MA 02109
Attn: Michael H. Bison, Esq.
Fax: (617) 523-1231
and
CORP. advocaten
De Lairessestraat 137-143
1075 HJ Amsterdam
Attention: Edwin Renes
Fax: + 31 (0)20 578 83 05
     9.3 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the United States District Court
for the Southern District of New York or the state courts located in New York,
New York, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
     9.4 Dispute Resolution.
          (a) Any dispute arising out of or relating to this Agreement or the
breach, termination or validity hereof shall be finally settled by arbitration
conducted expeditiously in accordance with the Center for Public Resources Rules
for Nonadministered Arbitration of Business Disputes (the “CPR Rules”). The
Center for Public Resources shall appoint a neutral

39



--------------------------------------------------------------------------------



 



advisor from its National CPR Panel. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. §§1-16, and judgment upon the award
rendered by the arbitrators may be entered by any court having jurisdiction
thereof. The place of arbitration shall be New York, New York.
          (b) Such proceedings shall be administered by the neutral advisor in
accordance with the CPR Rules as he/she deems appropriate, however, such
proceedings shall be guided by the following agreed upon procedures:
               (i) mandatory exchange of all relevant documents, to be
accomplished within forty-five (45) days of the initiation of the procedure;
               (ii) no other discovery;
               (iii) hearings before the neutral advisor which shall not exceed
three hours; such hearings to take place in one or two days at a maximum; and
               (iv) decision to be rendered not later than ten (10) days
following such hearings.
          (c) Each of Purchaser, the Company and the Sellers (i) hereby
unconditionally and irrevocably submits to the jurisdiction of the United States
District Court for the Southern District of New York, for the purpose of
enforcing the award or decision in any such proceeding and (ii) hereby waives,
and agrees not to assert in any civil action to enforce the award, any claim
that it is not subject personally to the jurisdiction of the above-named court,
that its property is exempt or immune from attachment or execution, that the
civil action is brought in an inconvenient forum, that the venue of the civil
action is improper or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (iii) hereby waives and agrees not to seek
any review by any court of any other jurisdiction which may be called upon to
grant an enforcement of the judgment of any such court. Each of Purchaser, the
Company and Sellers hereby consents to service of process by registered mail at
the address to which notices are to be given. Each of Purchaser, the Company and
the Sellers agrees that its submission to jurisdiction and its consent to
service of process by mail is made for the express benefit of the other parties
hereto. Final judgment against Purchaser, the Company or the Sellers in any such
action, suit or proceeding may be enforced in other jurisdictions by suit,
action or proceeding on the judgment, or in any other manner provided by or
pursuant to the laws of such other jurisdiction; provided, however, that any
party may at its option bring suit, or institute other judicial proceedings, in
any state or federal court of the United States or of any country or place where
the other parties or their assets, may be found.
     9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no claim or right arising out of
this Agreement or the documents referred to in

40



--------------------------------------------------------------------------------



 



this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party will be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
     9.6 Entire Agreement and Modification. This Agreement, along with the
Option Purchase Agreement, supersedes all prior agreements between the parties
with respect to its subject matter (including the Non-Binding Letter of Intent
between Purchaser and the Company dated November 28, 2008 and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by Purchaser and Seller Parties.
     9.7 Assignments, Successors, and No Third-Party Rights. Neither party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Purchaser may assign any of its rights under this
Agreement to any Subsidiary of Purchaser. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.
     9.8 Release of Claims. In consideration of the Purchase Price and the other
covenants and agreements set forth herein and in the Option Purchase Agreement,
effective as of the Closing except as set forth in this Agreement or any exhibit
or schedule to this Agreement, including, without limitation, the Closing
Documents (which are hereby excluded from this Section 9.8) and except for any
claims arising after the Closing Date, effective as of the Closing, Sellers
hereby fully and forever release and discharge Purchaser and the Company (and
their Representatives and Affiliates) from any and all claims, accusations,
demands, liabilities, obligations, responsibilities, suits, actions and causes
of action, whether liquidated or unliquidated, fixed or contingent, known or
unknown, or otherwise, in each case, arising out of, relating to, or otherwise
connected with all prior relationships with or dealings with, between or among
any or all of the parties hereto, and any of their business or other
relationships arising out of or related to the same. Each Seller acknowledges
that it may discover facts or law different from or in addition to the facts or
law that they know or believe to be true with respect to the claims released in
this Section 9.8 and agrees, nonetheless, that this Section 9.8 and the release
contained herein shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them. Each Seller further
agrees that, to the fullest extent permitted by law, it will not prosecute, nor
allow to be prosecuted on his behalf, in any administrative agency, whether
state or federal, or in any court, whether state or federal, any claim or demand
of any type related to the matters released in this Section 9.8.

41



--------------------------------------------------------------------------------



 



     9.9 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     9.11 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     9.12 Governing Law. This Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles.
     9.13 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
10. DEFINITIONS
     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 10:
     “Acquisition”—has the meaning set forth in the Recitals to this Agreement.
     “Action” means any action, suit, claim, charge, cause of action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
investigation, hearing, complaint, demand or other proceeding to, from, by or
before any arbitrator, court, tribunal or other Governmental Body.
     “Affiliate”—has the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended, as
in effect on the date hereof.
     “Agreement”—as defined in the first paragraph of this Agreement.
     “Amended Articles”—as defined in the recitals to this Agreement.
     “Applicable Contract”—any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.

42



--------------------------------------------------------------------------------



 



     “Assets”—means all of the personal properties and assets of any nature
owned or used by the Company (whether real, personal, or mixed and whether
tangible or intangible).
     “Balance Sheet”—as defined in Section 3.4.
     “Balance Sheet Date”—December 31, 2008.
     “Blocks Product”—shall have the meaning set forth on Exhibit E to the
Option Purchase Agreement.
     “Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been, in each case,
as of the date any representation or warranty is made, or any covenant or
obligation is required to be performed (as applicable), (a) any inaccuracy in or
breach of, or any failure to perform or comply with, such representation,
warranty, covenant, obligation, or other provision, or (b) any claim (by any
Person) or other occurrence or circumstance that is or was inconsistent with
such representation, warranty, covenant, obligation, or other provision, and the
term “Breach” means any such inaccuracy, breach, failure, claim, occurrence, or
circumstance.
     “Business”—All operations and rights relating to the development,
manufacturing, marketing and sale of the Product
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banking institutions in Amsterdam, The Netherlands or San
Diego, California are authorized or obligated by law or executive order to be
closed. For purposes of this Agreement (unless otherwise specified as a Business
Day), the word “day” shall mean a calendar day. Whenever any party hereto is
required to provide notice, approval or otherwise respond within any specified
period up Business Days, such period shall commence at 9:00 a.m. local time in
the city specified in such party’s address for notice in Section 9.2 on the
first whole Business Day of such period and shall expire at 5:00 p.m., local
time in such city.
     “Call Option Period”—has the meaning set forth in the Recitals to this
Agreement.
     “Closing”—as defined in Section 1.2.
     “Closing Date”—the date and time as of which the Closing actually takes
place.
     “Closing Documents”—this Agreement, the Option Purchase Agreement, the
Facility Agreement, the Amended Articles, the Distribution Agreement, the Revos
License Agreement, the Shareholders’ Agreement, the Founders’ Non-Competition
Agreements and the Investor Non-Competition Agreement and each other document or
agreement executed and delivered in connection with the Contemplated
Transactions.
     “Company”— Progentix Orthobiology B.V. or any of its direct or indirect
Subsidiaries.
     “Company Common Stock”—as defined in the Recitals to this Agreement.

43



--------------------------------------------------------------------------------



 



     “Company Proprietary Rights”—any Proprietary Rights owned by or licensed to
the Company or otherwise used in the Business.
     “Company Source Code”—any source code, or any portion, aspect or segment of
any source code, relating to any Proprietary Rights owned by or licensed to the
Company or otherwise used by the Company.
     “Consent”—any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
     “Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including:
          (a) the sale of the Initial Shares by Sellers to Purchaser;
          (b) the performance by Purchaser, the Company and Sellers of their
respective covenants and obligations under this Agreement; and
          (c) Purchaser’s acquisition of the Initial Shares.
     “Contract”—any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
     “Copyrights”—all copyrights, copyrightable works, semiconductor topography
and mask work rights, and applications for registration thereof, including all
rights of authorship, use, publication, reproduction, distribution, performance
transformation, moral rights and rights of ownership of copyrightable works,
semiconductor topography works and mask works, and all rights to register and
obtain renewals and extensions of registrations, together with all other
interests accruing by reason of international copyright, semiconductor
topography and mask work conventions.
     “Data Room”—the virtual data room on the Company’s website at *** pursuant
to which the Company made available certain of its documents to Purchaser.
     “Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
     “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

44



--------------------------------------------------------------------------------



 



     “Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
          (a) any environmental, health, or safety matters or conditions
(including on-site or off-site contamination, occupational safety and health,
and regulation of chemical substances or products);
          (b) fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;
          (c) financial responsibility under Environmental Law or Occupational
Safety and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions (“Cleanup”) required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or
          (d) any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended (“CERCLA”)
or the equivalent thereof under the Environmental Laws of any other
jurisdiction.
     “Environmental Law”—any Legal Requirement that requires or relates to:
          (e) advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;
          (f) preventing or reducing to acceptable levels the release of
pollutants or hazardous substances or materials into the Environment;
          (g) reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
          (h) assuring that products are designed, formulated, packaged, and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;
          (i) protecting resources, species, or ecological amenities;

45



--------------------------------------------------------------------------------



 



          (j) reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;
          (k) cleaning up pollutants that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention; or
          (l) making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets, including the Environmental Protection Act (“Wet
milieubeheer”), Environmental Activities Decree (“Activiteitenbesluit”), Soil
Protection Act (“Wet bodembescherming”), Waste Water Protection Act (“Wet
verontreiniging oppervlaktewateren”) and the European communitty Regulation on
the Registration, Evaluation, Authorisation and restriction of chemical
substances, EC 1907 /2006, (Verordening op de Registratie, Evaluatie,
Autorisatie en beperkingen van Chemische stiffen).
     “Facilities”—any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment (including motor vehicles, tank cars, and rolling stock) currently
or formerly owned or operated by the Company.
     “Facility Agreement”—as defined in the Recitals to this Agreement.
     “FDA”—United Stated Food and Drug Administration.
     “FDCA”—Federal Food Drug and Cosmetic Act.
     “Financial Statements”—as defined in Section 3.4(a).
     “Finished Inventory”—means all finished goods inventory of Product.
     “GAAP—generally accepted United States accounting principles, applied on a
consistent basis.
     “Governmental Authorization”—any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
     “Governmental Body”—any:
          (m) nation, state, province, county , city, town, village, district,
or other jurisdiction of any nature;
          (n) national, federal, state, local, municipal, foreign, or other
government;
          (o) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);
          (p) multi-national organization or body; or

46



--------------------------------------------------------------------------------



 



          (q) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.
     “Granules Product”—shall have the meaning set forth on Exhibit E to the
Option Purchase Agreement.
     “Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.
     “Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
     “Indebtedness”—as applied to any person, (a) all indebtedness for borrowed
money, whether current or funded, or secured or unsecured, (b) all indebtedness
for the deferred purchase price of property or services represented by a note or
other security, (c) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(d) all indebtedness secured by a purchase money mortgage or other lien to
secure all or part of the purchase price of property subject to such mortgage or
lien, (e) all obligations under capital leases in respect of which such person
is liable as lessee, (f) any liability in respect of banker’s acceptances or
letters of credit, and (g) all indebtedness referred to in clauses (a), (b),
(c), (d), (e) or (f) above which is directly or indirectly guaranteed by or
which such person has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.
     “Initial Shares”—as defined in the Recitals to this Agreement.
     “Issued Patents”—all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Body.
     “Knowledge”—an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:
          (r) such individual is actually aware of such fact or other matter; or

47



--------------------------------------------------------------------------------



 



          (s) a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.
A Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
     “Legal Requirement”—any national, federal, state, provincial, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.
     “Material Adverse Effect”—an event, violation, inaccuracy, circumstance or
other matter shall be deemed to have a “Material Adverse Effect” on the Company
if such event, violation, inaccuracy, circumstance or other matter (considered
together with all other matters that would constitute exceptions to the
representations and warranties set forth in this Agreement but for the presence
of “Material Adverse Effect” or other materiality qualifications, or any similar
qualifications, in such representations and warranties) had or would reasonably
be expected to have a material adverse effect on: (i) the business, condition,
capitalization, assets, liabilities, operations or financial performance of the
Company; (ii) the ability of Seller Parties to consummate the Contemplated
Transactions; or (iii) Purchaser’s ability to vote, receive dividends with
respect to or otherwise exercise ownership rights with respect to the Initial
Shares, other than any event, change, occurrence or effect resulting from
(A) changes in general economic, financial market, business or geopolitical
conditions, (B) general changes or developments in any of the industries in
which the Company operates, (C) changes in any applicable Legal Requirements or
applicable accounting regulations or principles or interpretations thereof,
(D) any outbreak or escalation of hostilities or war or any act of terrorism,
(E) the announcement of the acquisition of the Initial Shares by Purchaser
pursuant to this Agreement or (F) any action taken at the written request of
Purchaser.
     “Material Contract”—as defined Section 3.16(b).
     “Notary” means Mr. Sander Wiggers, civil law notary with DLA Piper
Nederland N.V. or his deputy, substitute or successor in office.
     “Occupational Safety and Health Law”—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions, including
the Working Conditions Act (“Arbeidsomstandighedenwet”) and the Working
Conditions Decree (“Arbeidsomstandighedenbesluit”).
     “Operating Budget”—shall mean a detailed operating budget of the Company in
respect of the applicable fiscal year, which operating budget has been approved
by the Board of Directors (including the director designated by Purchaser).
     “Option Period”—as defined in the Recitals to this Agreement.

48



--------------------------------------------------------------------------------



 



     “Option Purchase Agreement”—as defined in the Recitals to this Agreement.
     “Order”—any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business”—an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” only if:
          (t) such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
          (u) such action is not required to be authorized by the board of
directors of such Person (or by any Person or group of Persons exercising
similar authority) and is not required to be specifically authorized by the
parent company (if any) of such Person; and
          (v) such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the board of directors (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person.
     “Organizational Documents”—(a) the articles of association; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and
(e) any amendment to any of the foregoing.
     “Patents”—the Issued Patents and the Patent Applications.
     “Patent Applications”—all published or unpublished nonprovisional and
provisional patent applications, reexamination proceedings, invention
disclosures and records of invention.
     “Person”—any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Body.
     “Proceeding”—any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
     “Product”—shall mean the Blocks Product, the Granules Product and the Putty
Product.
     “Proprietary Rights”—any: (a)(i) Issued Patents, (ii) Patent Applications,
(iii) Trademarks, fictitious business names and domain name registrations,
(iv) Copyrights, (v) Trade Secrets, (vi) all other ideas, inventions, designs,
manufacturing and operating specifications, technical data, and other intangible
assets, intellectual properties and rights (whether or not appropriate steps
have been taken to protect, under applicable law, such other intangible assets,
properties or rights); or (b) any right to use or exploit any of the foregoing.

49



--------------------------------------------------------------------------------



 



     “Purchaser”—as defined in the first paragraph of this Agreement.
     “Purchaser Disclosure Schedule”—the Disclosure Schedule delivered by
Purchaser to Sellers, if any, concurrently with the execution and delivery of
this Agreement.
     “Put Option Period”—has the meaning set forth in the Recitals to this
Agreement.
     “Putty Product”—shall have the meaning set forth on Exhibit E to the Option
Purchase Agreement.
     “Registered Copyrights”—all copyrights for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body, and all copyrights for which registration is not required.
     “Registered Trademarks”—all trademarks for which registrations have been
obtained or applications for registration have been filed in any applicable
Governmental Body.
     “Release”—any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.
     “Remaining Shares”—as defined in the Recitals to this Agreement.
     “Representative”—with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.
     “Seller”—as defined in the first paragraph of this Agreement.
     “Seller Parties”—as defined in the first paragraph of this Agreement.
     “Seller Parties Disclosure Schedule”—the Disclosure Schedule delivered by
the Seller Parties to Purchaser, concurrently with the execution and delivery of
this Agreement.
     “Seller Shares”—as defined in the Recitals of this Agreement.
     “Sellers’ Knowledge” means the Knowledge of each of the Sellers on ***
     “Series A Preferred Stock”—as defined in the Recitals to this Agreement.
     “Series B Preferred Stock”—as defined in the Recitals to the Agreement.
     “Subsidiary”—with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

50



--------------------------------------------------------------------------------



 



held by the Owner or one or more of its Subsidiaries; when used without
reference to a particular Person, “Subsidiary” means a Subsidiary of the
Company.
     “Tax” or “Taxation”— means any and all forms of taxation by any tax
authority, whether international, national or local, including without
limitation to the generality of the foregoing, corporate income tax, capital
tax, wage tax, real property tax, transfer taxes, registration tax, VAT,
dividend withholding tax, environmental tax, divestment payments, custom duties,
stock exchange tax, exercise tax or gift tax, including but not limited to
penalties, interest and any other costs or expenses related to or associated
with any tax matter and all contributions or premiums which are payable pursuant
to industry or governmental social security regulations, including penalties,
interest and any other costs or expenses relating to or associated with any
social security matter.
     “Tax Returns” means all returns, computations ,declarations, reports,
statements and other documents related to Taxation, including any schedule or
attachment thereto and any related or supporting work papers or information with
respect to any of the foregoing, including any amendment thereof, and the term.
“Tax Return” means any one of the foregoing Tax Returns.
     “Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
     “Threatened”— a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing).
     “Trade Secrets”—all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information), and any other information,
however documented, that is a trade secret within the meaning of the applicable
trade-secret protection law.
     “Trademarks”—all (i) trademarks, service marks, marks, logos, insignias,
designs, names or other symbols, (ii) applications for registration of
trademarks, service marks, marks, logos, insignias, designs, names or other
symbols, (iii) trademarks, service marks, marks, logos, insignias, designs,
names or other symbols for which registrations has been obtained.
     “Xpand”—Xpand Biotechnology B.V., a private company with limited liability,
incorporated under the laws of the Netherlands.

51



--------------------------------------------------------------------------------



 



     Index of Other Defined Terms:

      Defined Terms   Section Reference
510(k)
  Section 3.22(d)
Basket
  Section 7.4(a)
Board of Directors
  Section 3.2(a)
Cap
  Section 7.4(b)
Confidential Information
  Section 6.3
CPR Rules
  Section 9.4
Damages
  Section 7.2
Distribution Agreement
  Section 8.1(g)
Estimated Closing Certificate
  Section 8.1(n)
Founders’ Non-Competition Agreement
  Section 8.1(l)
Fundamental Representations
  Section 7.1
Indemnified Persons
  Section 7.3
Indemnifying Persons
  Section 7.5(a)
Investor Non-Competition Agreement
  Section 8.1(m)
Pension Schemes
  Section 3.13
Permitted Encumbrance
  Section 3.6
Pledge Agreement
  Section 8.1(j)
Pro Rata Allocation
  Section 1.1(a)
Purchase Price
  Section 1.1(a)
Purchaser Indemnified Persons
  Section 7.2.
Purchaser Representative
  Section 5.1
Revos License Agreement
  Section 8.1(h)

52



--------------------------------------------------------------------------------



 



      Defined Terms   Section Reference
Seller Funded Expenses
  Section 8.1(n)
Seller Indemnified Persons
  Section 7.3
Shareholders’ Agreement
  Section 8.1(k)
Survival Period
  Section 7.1
Upfront Payment
  Section 1.1(a)

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first written above.

        PURCHASER:

NUVASIVE, INC.



    By:   /s/ Alexis V. Lukianov       Name:   Alexis V. Lukianov      Title:  
Chief Executive Officer     

        COMPANY:

PROGENTIX ORTHOBIOLOGY B.V.
    By JD de Bruijn Holding BV, its solely authorized statutory director        
By:   /s/ Joost D de Bruijn       Name:   Joost D de Bruijn      Title:  
General Director     



Signature Page to Preferred Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



            SELLERS:

JD DE BRUIJN HOLDING BV
      By:   /s/ Joost D de Bruijn         Name:   Joost D de Bruijn       
Title:   General Director        INCUBATION BV
      By:   /s/ Clemens van Blitterswijk         Clemens van Blitterswijk       
      By:   /s/ FrankJan van der Velden         FrankJan van der Velden         
    BIOGENERATION VENTURES BV
      By:   /s/ Edward van Wezel         Edward van Wezel              By:   /s/
Willem Hazenberg         Willem Hazenberg              HUIPIN YUAN
      /s/ Huipin Yuan                

[Signature Page to Preferred Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Sellers Schedule

              Pro Rata Seller   Allocation
BioGeneration Ventures BV
    29.106 %
JD de Bruijn Holding BV
    28.359 %
Incubation BV
    39.060 %
Huipin Yuan
    3.475 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Option Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Facility Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Amended Articles of Association

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Notarial Deed

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Proprietary Inventions Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Legal Opinion
     1. Each of the Closing Documents is a valid and binding obligation of the
Company, enforceable by Purchaser against the Company in accordance with its
terms.
     2. We do not have knowledge of any action, suit or proceeding against the
Company that is pending or has been overtly threatened in writing.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Distribution Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Revos License Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Shareholders’ Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Founders’ Non-Competition Agreement (Bruijn)

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Founders’ Non-Competition Agreement (Blitterswijk)

 



--------------------------------------------------------------------------------



 



EXHIBIT M
Investor Non-Competition Agreement

 